CONTRATO DE CONCESSAO FLORESTAL, DECORRENTE DA
CONCORRENCIA N° 01/2015, QUE ENTRE SI CELEBRAM A UNIAO, neste ato
representada pelo SERVICO FLORESTAL BRASILEIRO — SFB, orgéo auténomo
integrante da estrutura do Ministério do Meio Ambiente — MMA, com enderego em
SCEN, Av. L4 Trecho 02, Bloco G, CEP 70.818-900 — Brasilia/DF, neste ato
representado por seu Diretor-Geral Substituto, Angelo Ramalho, residente e domiciliado
em Brasilia/DF, portador da Carteira de Identidade n° $B003066 MRE-DF, inscrito no
CPF/MF sob o n° 352.012.234-00, nomeado pela Portaria n° 238, de 23 de junho de 2016 ,
publicada no Diario Oficial da Unido de 24 de junho de 2016, nos termos dos arts. 49, §
1°, ¢ 53, V, ambos da Lei n° 11.284, de 2 de marco de 2006, conforme Contrato de Gestaio,
assinado em 08 de margo de 2010, com extrato publicado no DOU de 11 de marco de
2010, cujo termo aditivo foi publicado no DOU de 30 de dezembro de 2015, ou o que
venha a substitui-lo, doravante denominada CONCEDENTE, e a empresa CEMAL
COMERCIO ECOLOGICO DE MADEIRAS LTDA. - EPP , inscrita no CNPJ sob 0
n° 06.036.051/0001-50, com enderego em AC Margem Direita do Rio Paru, S/N, Zona
Rural CEP 68.230-000, em Almeirim/PA, doravante designada CONCESSIONARIO,
neste ato representada por Evandro Dalmaso, residente e domiciliado na cidade de
Belém/PA portador da Carteira de Identidade n? 1625121 — SSP/PA, inscrito no CPF/MF
sob o n° 914.190.857-00, tendo em vista o que consta do Processo n° 02080.000160/2010-
11 e em observancia as disposigdes contidas na Lei n° 11.284, de 02 de margo de 2006,
Decreto n° 6.063, de 20 de margo de 2007 ¢ Resolugées do Servigo Florestal Brasileiro
sobre o tema, aplicando-se subsidiariamente a Lei n° 8.666, de 21 de junho de 1993, e
mediante as clausulas e condigdes a seguir estabelecidas.

Clausula 1?- DO OBJETO

O contrato tem por objeto a concessao florestal para a pratica do manejo florestal
sustentavel voltada 4 exploragiio de produtos florestais madeireiros e nao madeireiros, na
Unidade de Manejo Florestal (UMF) III, conforme poligono, area e memorial descritivo
apresentados no Anexo 1 do presente contrato.

Subcldusula 1.1 — Produtos autorizados

Sao passiveis de exploragao, sob regime de manejo florestal, os seguintes produtos
florestais: madeira em tora, material lenhoso residual de exploracdo florestal e produtos
nao madeireiros, conforme definigdes contidas no Anexo 2 do presente contrato.

Subcléusula 1.2 — Exclusées

Os direitos outorgados ao concessiondrio, nos termos do $12 do art. 16 da Lei n°
11.284/2006, excluem expressamente:

I. a titularidade imobilidria ou preferéncia em sua aquisi¢ao;
I. 0 acesso ao patrim6nio genético para fins de pesquisa e desenvolvimento,

bioprospecgao ou constituigao de colegdes; Ny

Contrato de Concessao Florestal n° 03/2016 — Pagina 1 de 28

III. 0 uso dos recursos hidricos acima do especificado como insignificante, nos
termos da Lei n° 9.433, de 08 de janeiro de 1997;

IV. a exploragao dos recursos minerais;
V. aexploragio de recursos pesqueiros ou da fauna silvestre;

VI. a comercializagao de créditos decorrentes da emissao evitada de carbono em
florestas naturais.

Subclausula 1.3 — Contratos com terceiros
O concessionario podera contratar terceiros para o desenvolvimento de atividades

inerentes ou subsididrias ao manejo florestal sustentavel, por sua conta e risco, sem
prejuizo de suas responsabilidades, vedada a subconcessao.

Clausula 2*—- DA PROTECAO DA UMF

@

I. O concessionario é responsavel pela protecdo da integridade da UMF e pod
ser responsabilizado por suas agdes ou omissdes que atentem contra essa
integridade.

II. O concessionario apresentara, antes do inicio das operagdes, um plano de
protecéo da UMF com as estratégias, medidas e investimentos que serao
realizados, conforme diretrizes estabelecidas pela Resolugao SFB n° 24, de 06
de margo de 2014, publicada no DOU n° 45, de 07 de marco de 2014, segao 1,
pagina. 82.

III. O SFB podera determinar a construg&o e manutengao de posto de controle
dotado de estrutura de comunica¢ao e portado de seguranga no local de trafego
da produgao oriunda da concessao, conforme padrao a ser estabelecido pelo
SFB.

IV. O concessionario devera notificar o SFB e o Instituto Chico Mendes de
Conservagaéo da Biodiversidade (ICMBio) sempre que constatar atividades
irregulares na UMF e em seu entorno.

V. O concessionaério ¢ responsdvel pela sinalizagdo da UMF, conforme
estabelecido no plano de protegao a que se refere o inciso II desta clausula, de

acordo com a Resolugao SFB n° 11, de 09 de maio de 2012, publicada no DOU
n° 97, de 21 de maio de 2012, segao 1, pagina 120.

Clausula 3! DO REGIME DE PRODUCAO

ZO O regime de producao anual observara 0 que dispde a Resolugao SFB n® 25, de 02 de
abril de 2014, publicada no DOU n? 64, de 03 de abril de 2014, secao 1, paginas 54 a 56.

es

Contrato de Concessao Florestal n° 03/2016 — Pagina 2 de 28
Subclausula 3.1 — Da produgao de toras sob regime de manejo florestal sustentével

Toda a atividade produtiva realizada na UMF contratada esta condicionada a aprovagao
de seu Plano de Manejo Florestal Sustentavel (PMFS), nos termos da legislagao, normas
e das melhores praticas de produgao.

I. Durante a elaborago do PMFS da UMF, 0 concessiondrio podera realizar os
estudos necessdrios para a elaboragao do 12 Plano Operacional Anual (POA),
em conformidade com as normas do érg&éo ambiental responsavel pelo
licenciamento da atividade.

Subclausula 3.2 — Da exploragao de produtos florestais nao madeireiros

O manejo de produtos florestais nao madeireiros esta condicionado as regras e exclusdes
estabelecidas no Anexo 2 do presente contrato.

I A exploragao dos produtos florestais nao madeireiros esta condicionada as
normas estabelecidas pelo érg&o licenciador e pelo Plano de Manejo da
Floresta Nacional (Flona) de Caxiuana.

Subclausula 3.3 — Do periodo de producéo anual e do periodo de restrigao as atividades
de corte, arraste e transporte

I. O periodo de producao anual e o periodo de restrig4o as atividades de corte,
arraste e transporte obedecerdo ao estabelecido pelo érgio licenciador
competente.

IL. Na auséncia de periodo estabelecido, conforme o inciso anterior, o

concessionario devera respeitar 0 periodo entre 0 dia 16 de dezembro de um
ano e 0 dia 14 de maio do ano imediatamente subsequente, de restri¢ao as
atividades de corte, arraste e transporte.

IIL. O periodo descrito no inciso II poderd ser alterado de oficio ou mediante
solicitagéo acompanhada de fundamentac&o técnica, apresentada pelo
concessionario e aprovada pelo SFB.

Clausula 4" - DO REGIME ECONOMICO-FINANCEIRO DA CONCESSAO
FLORESTAL

O regime econémico-financeiro do contrato observard a Resolugaio SFB n° 25/2014,
conforme indicado nos itens a seguir.

Subcldusula 4.1 —O regime econémico-financeiro da concessio florestal compreende as
seguintes obrigagGes contratuais:

I. © pagamento de prego calculado sobre os custos de realizacdo do edital da

Concorréncia n° 01/2015 da UMF, conforme o art. 37, seus paragrafos, do
Decreto n° 6.063/2007;

Contrato de Concessao Florestal n° 03/2016 — Pagina 3 de 28
I.

HI.

IV.

0 pagamento de prego, nao inferior ao minimo definido no edital da
Concorréncia n° 01/2015, calculado em funcgdo da quantidade de produto
auferido do objeto da concessao;

0 pagamento de valor minimo anual, independentemente da produgao ou dos
valores auferidos pelo concessionaério com a exploracgio do objeto da
concessaio, conforme estabelecido na Lei n° 11.284/2006, no Decreto n°
6.063/2007 e na forma da Resolugao SFB n® 25/2014;

a indisponibilidade pelo concessionario, salvo disposi¢4o contratual, dos bens
considerados reversiveis;

a responsabilidade do concessionario de realizar outros investimentos previstos
no edital da Concorréncia n? 01/2015 e neste contrato.

Subclausula 4.2 — Pardmetros e obrigagées do regime econdmico-financeiro do

contrato

Os parametros do regime econémico-financeiro deste contrato sao:

I.

I.

IIL.

Iv.

V.

VI.

VII.

prego contratado pelo produto madeira em tora — R$ 133,22/m*;
agio do contrato (em %) — 133,72 %;

limite de bonificagao em fungao do agio — 57,21%;

valor de referéncia do contrato (VRC) — R$ 4.031.211,44;

valor minimo anual:
a) 5% do VRC, no primeiro ano de exigéncia de pagamento do valor minimo
anual — R$ 201.560,57 a ser exigido conforme disposic&o da Resolugao
SFB n® 25/2014;

b) 15% do VRC, no segundo ano de exigéncia de pagamento do valor minimo
anual — R$ 604.681,72 a ser exigido conforme disposigao da Resolugao
SFB n? 25/2014;

c) 30% do VRC, a partir do terceiro ano de exigéncia de pagamento do valor
minimo anual — R$ 1.209.363,43 a ser exigido conforme disposigao da
Resolugao SFB n® 25/2014;

preco do material lenhoso residual da exploragio:
a) medig&o por peso — R$ 6,00 por tonelada;
b) medigao por volume sélido — R$ 4,20 por metro cuibico;
c) medig&o por volume empilhado — R$ 3,00 por metro estéreo.
prego pela exploragéo de produtos florestais nao madeirciros: valor

correspondente a 50% (cinquenta por cento) da pauta da Secretaria de
Fazenda do Estado do Para.

Contrato de Concessao Florestal n° 03/2016 — Pagina 4 de 28
Subcléusula 4.3 — Reajuste anual dos pardmetros e obrigacées do regime econdmico-
Sinanceiro do contrato

Todos os valores dos parametros do regime econémico-financeiro deste contrato serao
corrigidos anualmente pelo indice Nacional de Precos ao Consumidor Amplo
(IPCA)/IBGE ou por indice especifico que venha a ser estabelecido pelo SFB, nos termos
da Resolucao SFB n® 25/2014.

Paragrafo unico. Em obediéncia ao § 12 do art. 2° da Lei n° 10.192, de 14 de fevereiro
de 2001 © reajuste ou corregao monetdria somente poderd acontecer depois de
transcorrido 0 periodo minimo de um ano da celebracdo do contrato.

I. A formalizagao do reajuste ocorrera por meio de apostilamento anual, que
corrigira monetariamente 0 prego contratado, o valor de referéncia do contrato
e os valores dos indicadores técnicos associados a investimentos financeiros
anuais por parte do concessionario.

Il. A publicagao do reajuste citado no caput desta subclausula ocorrerd
anualmente até dia 15 de abril e tera efeito a partir do dia 15 de maio de cada
ano.

Il. O primeiro reajuste ocorreré com base no indice de reajuste correspondente ao
periodo entre a assinatura do contrato e o dia 15 de abril subsequente, desde
que transcorrido o periodo minimo de um ano da celebracao do contrato.

IV. As demais obrigagGes contratuais calculadas em fungao do valor de referéncia
do contrato seréio reajustadas automaticamente.

V. Nos termos do § 2° do art. 11 da Resolugao SFB n° 25/2014, a aplicagao do
IPCA/IBGE podera nao ocorrer quando estiver em flagrante desacordo com a
variacao dos precos da madeira no mercado nacional, de oficio ou mediante
provocacao do concessionario.

Subclausula 4.4 — Pagamento dos custos do edital da Concorréncia n? 01/2015

As empresas de pequeno porte, microempresas ¢ associacées de comunidades locais estiio
dispensadas do pagamento dos custos do edital, conforme item 15.3.2 do Edital de
Licitagdo para Concessao Florestal n° 01/2015.

Subcléusula 4.5 — Pagamento dos pregos florestais

Os pagamentos serao realizados por meio de parcelas trimestrais, de acordo com a
produgao auferida no periodo, conforme estabelecido na Resolugio SFB n2 25/2014 ou

norma que a vier substituir.

I. O SFB atualizara, trimestralmente, por meio de seu sitio na internet, o estado
de execucao financeira deste contrato.

Il. O SFB informar, trimestralmente, por meio de seu sitio na internet, os valores
a serem recolhidos pelo concessiondrio.

Contrato de Concessao Florestal n® 03/2016 — Pagina 5 de 28
Ill. O SFB procedera, trimestralmente, ao calculo do valor das parcelas trimestrais,
considerando:

a) oconstante do sistema de cadeia de custédia das concess6es florestais,
conforme a Resolugao SFB n? 06, de 7 de outubro de 2010, publicada no
DOU n? 212, de 5 de novembro de 2010, segao 1, paginas 95 e 96;

b) 0 somatdrio dos valores devidos pela produgao dos diferentes produtos;
c) outras informagées pertinentes.

IV. O Servico Florestal Brasileiro emitira e enviara ao concessionario, em meio
eletrénico, Guia de Recolhimento da Uniao (GRU) com o valor da parcela
trimestral de pagamento.

V. As parcelas trimestrais contabilizario, de forma discriminada, os valores dos
precos a serem pagos pelos produtos madeira em tora, material lenhoso residual
da exploragiio e produtos florestais nao madeireiros.

VI. As parcelas trimestrais seraéo numeradas de acordo com os trimestres de cada
ano civil, com datas e métodos de contabilizagao assim definidos:

a) parcela n° 1 — referente ao periodo de 1° de janeiro a 31 de margo,
equivale ao pagamento da produgao transportada no trimestre;

b) parcela n2 2 — referente ao periodo de 12 de abril a 30 de junho, equivale
ao pagamento da produgao transportada no trimestre, acrescida do valor
dos produtos explorados no ano anterior e n4o transportados;

c) parcela n° 3 — referente ao periodo de 1° de julho a 30 de setembro,
equivale ao pagamento da produgao transportada no trimestre;

d) parcela n° 4 — referente ao periodo de 12 de outubro a 31 de dezembro,
equivale ao pagamento da producao transportada no trimestre.

VIL. As parcelas trimestrais terao os seguintes dias de vencimento:
a) parcela n° 1 — 30 de abril;
b) parcela n° 2 — 31 de julho;
c) parcela n° 3 —31 de outubro; e
d)  parcela n? 4-31 de janeiro do ano seguinte.
Subcldusula 4.5.1 — Pagamento do produto madeira em tora

Os pagamentos pelo produto madeira em tora serao efetuados por unidade (m3) de
madeira em tora produzida, em conformidade com as Resolugdes SFB n® 25/2014 e n®

Eo 20, de 08 de fevereiro de 2013, publicada no DOU n? 29, de 13 de fevereiro de 2013, ;

Contrato de Concessiio Florestal n° 03/2016 — Pagina 6 de 28
segao 1, pagina 71.

L

Il.

Il.

IV.

Vi

VIL.

Para fins de medigao, serao seguidas as regras estabelecidas pela Resolugao
SFB n® 20/2013.

Para fins de cobranga das parcelas trimestrais, serao cobradas somente as toras
transportadas para fora dos limites da UMF.

A segunda parcela trimestral de cada ano contabilizara, além das toras
transportadas para fora dos limites da UMF durante o trimestre, todas as toras
cortadas pelo concessionario no periodo de produgdo do ano anterior e nao
transportadas para fora da UMF.

Sera contabilizado para fins de cobranga 0 volume efetivamente explorado, nos
termos da Resolugdo SFB n® 20/2013.

O valor a ser pago por unidade produzida esta estabelecido por meio do Prego
Contratado (PC), expresso neste contrato, e suas atualizacdes anuais.

O atraso no pagamento das parcelas trimestrais implicara a aplicagao de
sangdes, multas e outras penalidades previstas na Clausula S# deste contrato.

Desconformidades na medig&o de toras, sonegagao de registros e omissdes de
valores por parte do concessionario acarretaraio a aplicacéo das sancgdes
administrativas previstas neste contrato, sem prejuizo das sangdes penais
previstas no art. 69-A da Lei n° 9.605, de 12 de fevereiro de 1998.

Subcliusula 4.5.1.1. — Excegées e isengdes ao pagamento relativo 4 madeira em tora
efetivamente explorada

Excegdes e isengdes ao pagamento relativo 4 madeira em tora efetivamente explorada
obedecerao as diretrizes estabelecidas pelo SFB, em especial a Resolugio SFB n°
20/2013.

Subcléusula 4.5.2 — Pagamento relativo ao material lenhoso residual

A aferig&o dos valores a serem pagos pelo material lenhoso residual seguira 0 calendario
dos demais produtos e podera ser realizada por meio de uma das unidades de medi¢ao, e
seus respectivos valores, listados na subclausula 4.2, VI, deste contrato.

I.

Il.

IIL.

A caracterizagao do produto como material lenhoso residual seguira a definigao
apresentada no Anexo 2 do presente contrato.

O concessionario optara pela unidade de medida e submetera 0 método de
medigao para aprovagao do SFB.

O SFB definira 0 método de controle da produgao, formato e periodicidade dos
relatérios de produgao a serem apresentados pelo concessionario.

Contrato de Concessao Florestal n° 03/2016 — Pagina 7 de 28
Vom produzidas no periodo produtivo anual a que se refere 0 pagamento e
armazenadas no patio de estocagem.

IV. O atraso no pagamento das parcelas trimestrais implicara a aplicagdéo de
sang6es, multas e outras penalidades previstas na Clausula 5? deste contrato.

Subcldusula 4.5.3 — Pagamento relativo aos produtos nao madeireiros efetivamente
explorados

O pagamento relativo aos produtos nao madeireiros seguird 0 calendario de pagamento
do produto madeira em tora, de acordo com a unidade de medigao especifica de cada
produto.

I. A inclusao de cada produto florestal néo madeireiro ensejara a elaboragao de
um termo aditivo a este contrato, com detalhamento da unidade de medigio e
valores a serem cobrados.

Subcliusula 4.5.4 — Pagamento do Valor Minimo Anual (VMA)

O valor minimo anual (VMA) equivale ao prego minimo a ser cobrado anualmente do
concessionario, conforme regras estabelecidas pela Resolugao SFB n® 25/2014.

I. No caso de nao cumprimento do prazo para a apresentacao do Plano de Manejo
Florestal Sustentavel (PMFS) estabelecido na Clausula 13, 0 valor minimo
anual sera cobrado, de forma integral, no 132 més apés a assinatura deste
contrato.

Il. Anualmente, o SFB verificard o cumprimento do valor minimo anual, por meio
da comparagao entre os valores da produgao auferida pelo produto madeira em
tora e o valor minimo anual estabelecido em contrato, com as seguintes
consequéncias:

a) caso o valor referente ao volume produzido seja igual ou maior do que 0
valor minimo anual, a obrigagao restara cumprida; e

b) caso o valor referente ao volume produzido seja menor do que o valor
minimo anual, sera realizada a cobranga complementar da diferenga

encontrada, por meio de GRU especifica.

III. A verificagdo e a compensagao do VMA sao realizadas com base na produgao
efetuada durante os periodos de producao anual.

IV. A_ verificagéo do cumprimento do valor minimo anual ocorrera
concomitantemente 4 cobranga da segunda parcela trimestral do ano seguinte

ao término do periodo de produco anual.

V. O pagamento de cobranga complementar do VMA gera um crédito do mesmo
valor, que somente poderd ser utilizado para abater valores referentes a toras

is

Contrato de Concessao Florestal n° 03/2016 — Pagina 8 de 28
VI. O concessionario podera deixar de fazer 0 pagamento do valor minimo anual
nas hipéteses de caso fortuito e forga maior que inviabilizem a exploragao
florestal, mediante a comprovacao dos fatos e a autorizagao expressa do SFB.

Clausula 5? DA SANCAO POR ATRASO NO PAGAMENTO

O atraso no pagamento das parcelas trimestrais e do valor minimo anual, ou sua
complementagao, implicara a aplicacao de sangdes, multas e outras penalidades previstas
neste contrato, conforme descrito a seguir:

a) o valor da multa sera de 2% (dois por cento) sobre o valor integral da
parcela inadimplida;

b) os juros e as corregées relativos as parcelas inadimplidas serao calculados
pro rata tempore por meio da aplicagao da taxa Sistema Especial de
Liquidagao e de Custédia (Selic) sobre o valor inadimplido, conforme os
arts. 13 e 37 da Lei n° 10.522, de 19 de julho de 2002 e o art. 2° da Lei n®
6.830, de 22 de setembro de 1980.

I. Considera-se valor inadimplido, para fins deste contrato, a diferenga entre o
valor integral da parcela e o valor pago na data prevista do respectivo
vencimento.

Il. Para o pagamento de parcelas em atraso, 0 concessionario devera solicitar ao
SFB 0 envio de GRU atualizada com indicagaéo da data de pagamento, com
antecedéncia minima de 5 (cinco) dias.

Ill. Parcelas inadimplidas sero corrigidas de forma independente, e sua

atualizagéo serd divulgada junto com as informagGes trimestrais sobre a
execucdo financeira dos contratos.

Clausula 6" - DA BONIFICACAO

Bonificagao é um desconto percentual sobre o prego estabelecido em contrato para o
produto madeira em tora, concedido em fungéo do desempenho do concessionario,
conforme regras definidas na Resolugdo SFB n? 04, de 2 de dezembro de 2011, publicada
no DOU n° 232, de 5 de dezembro de 2011, segao 1, paginas 132 e 133.

Subcléusula 6.1 — Do limite de bonificagado em fungao do agio

O limite de bonificagao em fungao do agio deste contrato é de 57,21%, calculado de
acordo com 0 §22 do art. 5°, da Resolugao SFB n° 04/2011.

Subcldusula 6.2 — Dos indicadores de bonificagao e seus percentuais méximos

Os indicadores de bonificag&o deste contrato e seus percentuais de desconto séo os
descritos na tabela 1.

Contrato de Concessao Florestal n® 03/2016 — Pagina 9 de 28
Tabela I — Indicadores de bonificacao do contrato.

Percentual de

Indicadores bonificagdo (em %)

A4 — Grau de processamento local do produto florestal. 30

B1 — Investimentos na protegaio da UMF. 15
B2 —Geragao de empregos pela concessao florestal. 10
B3 —Capacitagao dos empregados. 5
B4 — Implantagao e manutengao de sistema de gestao integrada de qualidade em 5

satide e seguranga no trabalho e responsabilidade social
BS — Aproveitamento de residuos florestais, 1S

B6 — Implantagéo e manutengao de Sistema de Gestio da Qualidade e Ambiental 7
na Industria.

Limite de bonificagaéo do contrato 87%

Subclausula 6.3 — Da obtengéio da bonificagéo

Para a obtengdo da bonificagao, sera observado 0 procedimento descrito na Resolucdo
SFB n° 04/2011, conforme parametriza¢ao contida no Anexo 4 do presente contrato.

Subcléusula 6.3.1 — Requisitos para a bonificagao
S&o requisitos para a bonificacao:

I. existéncia de agio contratual, definido a partir da diferenga percentual entre o
prego contratado (PC) e preco minimo do edital (PME);

Il. alcance dos parametros de desempenho para bonificago constantes do edital
da Concorréncia n? 01/2015;

III. cumprimento da proposta técnica, com alcance dos valores dos indicadores
classificatérios estabelecidos em contrato;

IV. inexisténcia de aplicagio de sangao administrativa e suspensdo a que se refere
0 §2° do art. 30 da Lei n° 11.284/2006, confirmada pelo Conselho Diretor do
SFB, no periodo em relagao ao qual a bonificago esta sendo solicitada;

V. produga&o equivalente ao valor minimo anual no periodo de producio anual.

Subcliusula 6.4 — Da aplicacéo da bonificagéo

A aplicagao da bonificagao observard o disposto na Resolugéo SFB n® 04/2011 e seus
percentuais anuais sero calculados em funcao dos seguintes parametros: Is

LG

Contrato de Concessao Florestal n® 03/2016 — Pagina 10 de 28
I. 0 cumprimento dos requisitos minimos da proposta técnica estabelecidos na
Clausula 9 deste contrato;

Il. asoma dos percentuais outorgados anualmente para cada indicador;
III. 0 limite de bonificag&o em fungao do gio do contrato.
Subcléusula 6.5 — Da revisdo ordinaria dos indicadores e pardmetros de bonificagéo

A revisdo ordinaria dos indicadores e parametros de bonificaco ocorrera, nos termos da
regulamentagao vigente, a cada periodo de 5 (cinco) anos, com o objetivo de manter a
compatibilidade do contrato, inclusive seu equilibrio econémico-financeiro, com a
dindmica das concessées florestais e das condicdes econémicas, sociais ¢ ambientais
locais.

Clausula 7!— DA PRESTACAO DE INFORMACOES

O concessionario assegurara amplo e irrestrito acesso do SFB as informacdes sobre a
producao florestal para fins de fiscalizag&o do cumprimento deste contrato, inclusive
aquelas referentes 4 comercializagao dos produtos florestais, garantido o sigilo comercial.

Subclausula 7.1 — O concessionario ira prestar periodicamente informagdes para o
controle da produgdo e acompanhamento técnico das operacées e sobre custos e€ receitas
€ monitoramento do alcance dos indicadores da proposta técnica, conforme modelos e
diretrizes fornecidas pelo SFB, gerando as seguintes obrigacdes:

I. atualizar, no maximo a cada trés dias, o sistema de controle da producio e da
cadeia de custédia;

Il. enviar relatorios periddicos relativos ao cumprimento dos indicadores da
proposta técnica, conforme orientagado do SFB;

Ill. enviar o PMFS, suas alteragdes, os Planos Operacionais Anuais (POAs)
aprovados pelo Instituto Brasileiro de Meio Ambiente ¢ dos Recursos Naturais
Renovaveis (Ibama) e todos os documentos relacionados ao seu licenciamento
ambiental;

IV. apresentar, quando requerido, documentagao que comprove a manutengio das
condig6es de habilitagao;

Vv. manter atualizado sistema de controle financeiro e contabil de custos e receitas
associados a atividade florestal e industrial;

VI. apresentar, até o dia 15 de abril, o relatorio anual de atividades, a ser elaborado
conforme orientagao técnica do SFB;

VIL. informar ao SFB registros de acidentes de trabalho e sinistros que envolvam
a integridade fisica de funcionérios e terceiros dentro da UMF;

Contrato de Concessao Florestal n? 03/2016 — Pagina 11 de 28
VIII. apresentar balangos contabeis e demonstragdes financeiras auditados sempre
que solicitado pelo SFB;

IX. apresentar, sempre que solicitado, os documentos de origem florestal da
matéria-prima processada em unidades industriais objeto de avaliac&o para
fins de cumprimento da proposta técnica deste contrato.

Subcliusula 7.2 — A apresentagdo de informacgdes e documentos falsos para fins de
comprova¢gao da produgaéo, origem da madeira, volumetria, espécie, solicitagéo de
bonificagéo e comprovagio de cumprimento de proposta técnica ensejara a instauragao
de processo administrativo para a aplicagao de sangdes contratuais, sem prejuizo da
notificagéo aos Orgdos responsaveis para as providéncias cabiveis nas esferas
administrativa, civil e penal, nos termos do art. 69-A da Lei n° 9.605, de 12 de fevereiro
de 1998.

Clausula 8! DOS BENS REVERSIVEIS

Sao considerados bens reversiveis, que retornarao ao titular da floresta publica apds a
extingdo da concessao, sem qualquer espécie de indenizagao:

Il. a infraestrutura de acesso;

II. as cercas, os aceiros e as porteiras;

III. as construgGes e instalagdes permanentes;

IV. as pontes ¢ passagens de nivel;

V. a infraestrutura de geragao, transmissdo e distribuigdo de eletricidade e de
comunicagao instalada durante a execugao do contrato, incluindo postes, linhas
de transmissio e distribuigéo e estruturas de suporte para antenas.

Subclausula 8.1 — Do inventirio dos bens reversiveis

O concessionario devera manter atualizado inventario de bens reversiveis da concessio
florestal durante toda a execucio do contrato.

Subcliusula 8.2 — Da indenizagdao de bens reversiveis

Caso ocorra fato superveniente de relevante interesse ptblico que justifique a rescisio
deste contrato, mediante lei autorizativa especifica, sero indenizadas as parcelas de
investimento ainda nado amortizadas vinculadas aos bens reversiveis que tenham sido
realizados, nos termos do inciso IX do § 12 do art. 45 da Lei n° 11.284/2006.

Clausula 9* - DO CUMPRIMENTO DA PROPOSTA TECNICA

Sao indicadores técnicos classificatorios e parametros de desempenho a serem alcancgados
por este contrato os apresentados na tabela 2. \* :

Contrato de Concessao Florestal n° 03/2016 — Pagina 12 de 28
Tabela 2 — Parfmetros de desempenho minimo da proposta técnica.

Desempenho
Indicadores Pardmetrode = —
classificatérios desempenho 4 Avaliacho 2" Avaliagao 3 avaliagao — Pattir da 4?
Avaliagio
Centficacdo florestal Sim (X) Nao (.)__-AtUAh, @ Partir da aprovagdo do tereeiro Plano Operacional Anu

(POA)

Investimentos em
infraestrutura e servigos

R$ L,00/hectares nual, a partir da aprovagao do segundo POA, Valor de acordo com

para comunidade local da UMF apostilamento.
Adogio de inovagdes
técnicas ¢ teonologias gin (x) Nao ( ) Anual, a partir da aprovagao do segundo POA.

associadas ao manejo

florestal

Grau de processamento  Fator de agregagdo
local do produto florestal de valor (FAV)

4,0 5,6 7,2 8,0

Subcléusula 9.1 — Do cumprimento dos indicadores

O cumprimento dos parametros minimos de desempenho da proposta técnica constitui
obrigacdo contratual a ser verificada pelo SFB, conforme periodicidade definida no
Anexo 4 do presente contrato.

Il.

Ill.

Compete ao concessionario coletar, organizar de forma continua e enviar ao
SFB a informagao necessdria para a verificagao do cumprimento da proposta
técnica, conforme orientagao do SFB.

Os valores dos indicadores da proposta técnica poderao ser objeto de revisaio
deste contrato, em caso de redugao da area outorgada e desde que comprovado
que fatos externos supervenientes reduziram a capacidade do concessionario
de alcanga-los.

A verificagao dos indicadores técnicos ocorrera no ano subsequente ao do
periodo de avaliacio do desempenho e avaliaraé o desempenho do
concessionario no periodo compreendido entre o dia 1° de janeiro a 31 de
dezembro de cada ano, contado a partir do periodo definido no Anexo 4 do
presente contrato.

Subcléusula 9.2 — Da revisdo ordindria dos indicadores técnicos classificatorios e
pardmetros de desempenho

A revisao ordinaria dos indicadores técnicos classificatorios e parametros de desempenho
ocorrera, nos termos da regulamentagao vigente, a cada periodo de 5 (cinco) anos, com 0
objetivo de manter a compatibilidade do contrato, inclusive seu equilibrio econdmico-
financeiro, com a dindmica das concessées florestais e das condigdes econdmicas, sociais
e ambientais locais.

Contrato de Concessao Florestal n® 03/2016 — Pagina 13 de 28
Clausula 10° DAS OBRIGACOES DO CONCESSIONARIO

O concessionario sera responsdvel por todas as obrigagées previstas neste contrato, sem
prejuizo de sua responsabilidade por eventuais prejuizos causados ao poder concedente,
ao meio ambiente ou a terceiros. Sao obrigacdes do concessionario:

I. cumprir e fazer cumprir os termos do edital da Concorréncia n° 01/2015 e as
clausulas deste contrato;

II. manter as condigées de habilitagao e qualificagao exigidas na licitagdo;

IL. cumprir e fazer cumprir a legislagao aplicavel ao manejo florestal sustentavel,
assim como as diretrizes técnicas e protocolos de manejo florestal
estabelecidos pelo SFB;

IV. executar e monitorar a execugao do PMFS, conforme previsto no documento
aprovado pelo orgao licenciador, nas normas técnicas aplicdveis e nas
especificagdes deste contrato;

V. aplicar técnicas de planejamento florestal, de estradas e patios, de selec&o de
corte, abate e arraste que minimizem os impactos ambientais da atividade de
manejo florestal, em conformidade com a legislagéio vigente e as normas e
diretrizes técnicas do SFB;

VI. implementar o plano de protegao da UMF;

VII. cumprir as normas do Plano de Manejo da Floresta Nacional de Caxiuana,
assim como as diretrizes estabelecidas pelo seu érgio gestor;

VIII. recolher ao SFB os valores devidos nos termos e prazos previstos neste
contrato;

IX.  recrutar e contratar, diretamente ou por qualquer outra forma, por sua conta e
risco, mao de obra necessaria para a execucao deste contrato, observando o
que dispse a legislagéo trabalhista e previdenciaria brasileira e
responsabilizando-se, exclusiva e integralmente, pelo recolhimento e
pagamento de contribuigdes sociais, trabalhistas, previdenciérias e demais
encargos e adicionais pertinentes devidos a qualquer titulo, na forma da lei;

X. — assegurar aos seus empregados e trabalhadores contratados diretamente ou
por meio de terceiros, quando em servigo na UMF, alimentacio e alojamentos
em quantidade, qualidade e condigdes de higiene adequadas, assim como
seguranga e assisténcia de sade compativeis com a legislagdo aplicavel;

XI. executar diretamente, contratar ou, de outra maneira, obter, por sua conta e
risco, todos os servig¢os necessdrios ao cumprimento deste contrato,
respeitadas sempre as disposig6es da legislagao brasileira em vigor e os
termos deste contrato; \ “

Contrato de Concessao Florestal n° 03/2016 — Pagina 14 de 28
XII. evitar agdes ou omissdes passiveis de gerar danos ao ecossistema ou a
qualquer de seus elementos;

XIII. assumir responsabilidade integral por todos os danos e prejuizos ao meio
ambiente, a terceiros e 4 Unido que resultarem diretamente de suas agdes ou
omissdes na execugaio do PMFS, conforme processo administrativo
especifico;

XIV. recuperar as areas degradadas quando identificado 0 nexo de causalidade
entre suas acdes e os danos ocorridos, independentemente de culpa ou dolo,
sem prejuizo das responsabilidades contratuais, administrativas, civis ou
penais;

XV. respeitar o periodo de restrigao das atividades de corte, arraste e transporte
na floresta publica federal no periodo chuvoso, conforme definido pelo
orgado ambiental competente;

XVI. manter, na UMF, preposto aprovado pela Administragio, durante a
execugdo do objeto deste contrato, para representa-lo sempre que for
necessario;

XVII. manter os funcionarios em atividade na concessao florestal devidamente
uniformizados e identificados;

XVIIL informar imediatamente a autoridade competente agdes préprias ou de
terceiros ou fatos que acarretem danos ao ecossistema, a qualquer de seus
elementos ou as comunidades locais;

XIX. executar as atividades necessdrias 4 manutengdo da infraestrutura, zelar pela
integridade dos bens e benfeitorias vinculados 4 UMF;

XX. permitir amplo e irrestrito acesso dos encarregados da fiscalizacao,
monitoramento, auditoria e representantes do orgao gestor da Unidade de
Conservacaio, a qualquer momento, as obras, aos equipamentos, as
operagées florestais e as instalagdes da UMF, bem como a documenta¢ao
necessaria para 0 exercicio da fiscalizagao, inclusive dados relativos 4
administracdo, 4 contabilidade, aos recursos técnicos, econémicos e
financeiros do concessionario;

XXI. __ incluir no PMFS a localizagao e demarcar as Areas de Reserva Absoluta,
que nao poderao ser objeto de qualquer tipo de exploragéo econémica, nos
termos do art. 32 da Lei n° 11.284/2006;

XXII. quando da eventual substituig&éo do responsavel técnico, apresentar ao
concedente a prova de inscrig&io ou registro do novo responsavel no
Conselho Regional de Engenharia e Agronomia (Crea) ¢ 0 documento que
comprove seu vinculo profissional com o concessionario;

Contrato de Concessio Florestal n° 03/2016 — Pagina 15 de 28 /
XXIII.

XXIV.

XXV.

XXVI.

XXVII.

XXVIII.

XXIX,

definir normas de seguranga para todas as atividades realizadas dentro da
UMF, a serem cumpridas por trabalhadores préprios, terceirizados ou
prestadores eventuais de servigos;

sinalizar as estradas, conforme padrao oficial;

respeitar a legislagaéo referente & prote¢do do patriménio histdrico,
artistico, numismatico e arqueoldgico;

prever, na elaboragao do PMFS, medidas para a identificag4o, protecao
e salvamento de artefatos arqueolégicos que por ventura forem
localizados nas unidades de manejo florestal;

respeitar o direito de acesso de comunidades locais para a coleta de
produtos florestais nao madeireiros;

remover, por sua conta exclusiva, os equipamentos e bens que nao sejam
objeto de reversao, quando da extingdo deste contrato, na forma prevista
na Clausula 21 deste contrato;

os contratos celebrados entre os concessiondrios € os terceiros serao
regidos pelo direito privado, nao se estabelecendo qualquer relac&o
juridica entre os terceiros e o poder concedente.

Clausula 11"- DAS OBRIGACOES DO CONCEDENTE

O concedente obrigar-se-a a:

I. exercer a atividade normativa, o controle, a gestao ea fiscalizagao da execugao
deste contrato;

II. disponibilizar, sem 6nus para o concessionario, sistema de controle de cadeia
de custédia da produgao de madeira em tora;

III. estabelecer os marcos geodésicos da UMF;

IV. realizar o controle financeiro e contabil do contrato e manter 0 concessionario
informado sobre sua execucao;

V. controlar o cumprimento das obrigagGes técnicas e financeiras fixadas neste
contrato;

VI. apoiar a melhoria da qualidade técnica das operagdes por meio do
monitoramento e de treinamentos;

VII. fixar e aplicar as penalidades administrativas e contratuais impostas ao
concessionario, sem prejuizo das atribuigdes dos érgaos do Sistema Nacional

do

Meio Ambiente (Sisnama) responsaveis pelo controle e pela fiscalizagao

ambiental.

Contrato de Concessao Florestal n° 03/2016 — Pagina 16 de 28
Clausula 12" -— DA RESPONSABILIDADE PELA GESTAO E PELO
MONITORAMENTO DO CONTRATO

O SEB, nos termos do art. 55, I, da Lei n° 11.284/2006, é 0 responsdvel exclusivo pela
gestao e pelo monitoramento deste contrato.

Subcldusula 12.1 — Acesso a@ UMF para fiscalizagéo e monitoramento das atividades

Os orgaos responsaveis pela fiscalizagao da floresta publica ou pelo monitoramento das
atividades relativas ao objeto deste contrato ter&o livre acesso 4 UMF, a qualquer tempo,
inclusive sem aviso prévio.

I. Quando em exercicio do direito previsto nesta subcldusula, os servidores,
funcionarios ou representantes do Servigo Florestal Brasileiro estarao
devidamente identificados.

Il. A fiscalizagéo e 0 monitoramento por qualquer ente publico no exime nem
diminui as responsabilidades do concessionario quanto a observaciio das regras
previstas neste contrato e na legislacdo brasileira.

Clausula 13° — DOS PRAZOS PARA O INICIO DAS ATIVIDADES DO
CONCESSIONARIO

Os prazos maximos para 0 concessionario iniciar as atividades relacionadas a este
contrato sao os seguintes:

I. o PMFS sera protocolizado no 6rgio competente até 12 (doze) meses apés a
assinatura deste contrato;

Il. 0 inicio da execugao do PMFS deve ocorrer em até 36 (trinta e seis) meses apés
a assinatura deste contrato.

Considera-se, para fins deste contrato, como inicio da execug4o do PMFS, as operagdes
de corte e arraste de toras de forma continua.

Clausula 14" — DAS GARANTIAS FINANCEIRAS DE EXECUCAO DO
CONTRATO E SUAS MODALIDADES

Os critérios para fixagao, prestagao, execucio, atualizacao, renovaciio e recomposicio da
garantia de execugdo contratual seguiraéo os parametros e regras estabelecidos na
Resolugdo SFB n° 16, de 7 de agosto de 2012, publicada no DOU n? 153, de 8 de agosto
de 2012, secdo 1, pagina 96 e suas alteracGes posteriores.

Subcldusula 14.1 — Do valor da garantia de cumprimento contratual
Para garantir o fiel cumprimento das obrigagdes contratualmente assumidas, nos termos

da Resolugéo SFB n° 16/2012, 0 concessiondrio prestard garantia de cumprimento
contratual no valor de R$ 2.418.726,87, equivalente a 60% do Valor de Referéncia do

‘

Contrato de Concessao Florestal n° 03/2016 — Pagina 17 de 28
Contrato (VRC), reajustado de acordo com a subclausula 4.3 e de acordo com as seguintes
prestagdes:

I. 18 prestagao: prestada antes da assinatura do contrato, equivalente a 30% do
valor da garantia, no valor de R$ 725.618,06;

II. 23 prestagdo: a ser prestada em até 30 (dez) dias apds a homologacao do Plano
de Manejo Florestal Sustentavel (PMFS) da UMF, equivalente a 30% do valor
da garantia, no valor de R$ 725.618,06;

IL. 3® prestagdo: a ser prestada em até 30 (dez) dias apds a aprovagio do 2°
(segundo) Plano Operacional Anual, equivalente a 40% do valor da garantia,
no valor de R$ 967.490,75.

Subcléusula 14,..2 — Da execugéo da garantia de cumprimento contratual

Nos termos da Resolugéo SFB n° 16/2012, a execugao da garantia contratual sera
realizada no caso de resciséo, quando houver inadimpléncia contratual, e podera ser
efetuada nos casos de:
I. ressarcimento de prejuizos a terceiros e ao erario, ocasionados pela agao ou
omissao do concessionario no cumprimento do objeto do contrato, incluindo
a  infraestrutura de Orgfios governamentais e dos bens reversiveis da
concessao;

IL. inadimplemento das obrigagées financeiras contratuais, incluindo os custos do
edital;

III. condenagéo da concedente por razaéo de atos da responsabilidade do
concessionario na execugao do contrato; e

IV. execug&o da garantia contratual para ressarcimento da Administragao, e dos
valores das multas e indenizagGes a ela devidos.

Paragrafo unico. Caso o valor da garantia seja insuficiente para a cobertura dos eventos
listados, permanecera 0 concessionario responsavel pelo valor remanescente.

Clausula 15° - DAS BENFEITORIAS

As benfeitorias permanentes reverterdo, sem 6nus, ao titular da drea ao fim do contrato
de concessao.

Clausula 16" - DA RESPONSABILIDADE POR DANOS RELACIONADOS A
EXECUCAO DO CONTRATO

O concessionario sera 0 unico responsavel pelos seus atos, os de seus prepostos ¢
subcontratados, bem como pela reparacdo de danos excedentes aos previstos no contrato,

independentemente de responsabilizacao civil, penal e administrativa. Deverd ainda
ressarcir a Unido dos 6nus que esta venha a ter em consequéncia de eventuais demandas

Contrato de Concessao Florestal n° 03/2016 — Pagina 18 de 28
motivadas por atos de sua responsabilidade.

Clausula 17" - DA ALOCACAO DE RISCOS

A alocagao dos riscos associados a execugao deste contrato de concessfio segue o disposto
nas subclausulas 17.1 e 17.2.

Subcliusula 17.1 — Riscos atribuidos ao concessiondrio

Com excegao dos listados no subitem 17.2 deste contrato, o concessionario é integral e
exclusivamente responsavel pelos riscos relacionados ao contrato de concessao,
notadamente por:

I. demanda comercial e pregos de venda de produtos inferiores aos projetados
pelo concessionéario;

II. aumento do custo de capital, inclusive os resultantes de aumentos das taxas de
juros;

III. variagGes nas taxas de cémbio;
IV. atrasos nos processos de licenciamento por ineficiéncia do concessionario;

VY. ocorréncia de danos ambientais e a terceiros relacionados 4 atuacio do
concessionario;

VI. perda da capacidade financeira de execugio do contrato;

VII. perecimento, destruigao, furto, perda ou quaisquer outros tipos de danos
causados aos bens reversiveis;

VIII. recuperagado, prevencao, remediagao e gerenciamento de passivo relacionado
a atuacao do concessionario;

IX.  prejuizos causados a terceiros, pelo concessionario ou seus administradores,
empregados, prepostos ou prestadores de servigos ou qualquer outra pessoa
fisica ou juridica a ele vinculada, no exercicio das atividades abrangidas pela
concessao.

Subcldusula 17.2 — Riscos atribuidos ao poder concedente

I. _ redugao da area outorgada por sobreposigao a atividades econdémicas reguladas
pelo Estado;

II. redugao da area outorgada motivada por fatores sociais;

III. necessidade de investimentos, por parte do concessionario, adicionais as
obrigagGes expressas em contrato; "

Contrato de Concessao Florestal n° 03/2016 — Pagina 19 de 28
IV. impedimentos a continuidade da execugao do objeto do contrato motivados por
fatores imputados ao poder concedente;

V. mudangas normativas, no ambito do poder concedente que afetem diretamente
os encargos e custos de produgio;

VI. oneragGes decorrentes de descobertas arqueolégicas;

VI

. extingao do contrato por interesse da administragao.

Clausula 18° — DO REEQUILIBRIO ECONOMICO-FINANCEIRO DO
CONTRATO

A recomposi¢ao do equilibrio econémico-financeiro do contrato objetiva compensar as
perdas ou ganhos do concessiondrio, devidamente comprovados, em virtude da
ocorréncia dos eventos elencados na Subclausula 17.2 deste contrato.

Subcliusula 18.1 — Medidas de reequilibrio econémico-financeiro do contrato

Sao medidas de reequilibrio econémico-financeiro deste contrato:

I. revisdo dos parametros de calculo do Valor de Referéncia do Contrato (VRC);

Il. a redugao do percentual ou suspensdo por um perfodo nao superior a | (um)
ano da cobranga do Valor Minimo Anual (VMA);

IIL. a redugao por um periodo nao superior a | (um) ano das obrigag6es associadas
a proposta técnica;

IV. a flexibilizagao da aplicagao do indice de reajuste anual do contrato, nos termos
da Resolugdo SFB n? 25/2014;

V._ revisao dos pregos florestais.
Subclausula 18.2 — Condigées para o reequilibrio econémico-financeiro do contrato
Sao condigées para o reequilibrio econdémico-financeiro deste contrato:

I. a manutengao da condigdo da proposta vencedora do certame licitatério que
originou este contrato;

Il. aandlise e decisio motivada do poder concedente.
Clausula 19*- DAS SANCOES ADMINISTRATIVAS

A aplicacao das sangGes sera precedida de processo administrativo, observado 0 direito a
ampla defesa e ao contraditério.

Contrato de Concessao Florestal n° 03/2016 ~ Pagina 20 de 28
Subcliusula 19,1 — Da aplicagao de sangées administrativas

No caso de descumprimento, por parte do concessionario, das obrigagdes estabelecidas
neste contrato, aplicar-se-Ao as seguintes sangdes administrativas, sem prejuizo das
responsabilidades civel e criminal:

I. adverténcia formal por escrito, com o estabelecimento de novo prazo para o
cumprimento das obrigagées contratuais pendentes;

IL multa de até 10% (dez por cento) sobre 0 valor de referéncia deste contrato;

IIL. suspenséo temporaria da execucgaéo do contrato até o cumprimento das
obrigagdes contratuais pendentes;

IV. rescisao do contrato;

V. suspensao temporaria de participacao em licitagdo e impedimento de contratar
com a Administragao por prazo nao superior a 2 (dois) anos;

VI. declaragao de inidoneidade para licitar ou contratar com a administracao
publica enquanto perdurarem os motivos determinantes da punigdo ou até que
seja promovida a reabilitagdo, na forma da lei.

Subcléusula 19.2 — As sangdes poderao ser aplicadas de forma independente ou
cumulativa.

Subcldusula 19.3 — O nao atendimento, pelo concessiondrio, das _solicitagdes,
notificagdes e determinagGes oriundas da fiscalizagado do orgaio ambiental e das agdes de
monitoramento do SFB, podera implicar a aplicagaéo das penalidades previstas neste
contrato e nas normas citadas.

Subclausula 19.4 — O valor das multas aplicadas ao concessionario e nao recolhido sera
descontado da garantia, nas formas previstas neste contrato e, se n4o for suficiente, a
diferenga sera cobrada na forma da legislagao em vigor.

Clausula 20" - DA SUSPENSAO SUMARIA DAS ATIVIDADES

Em caso de nao cumprimento dos critérios técnicos e do nao pagamento dos pregos
florestais, além de outras sancgdes cabiveis, o Servico Florestal Brasileiro podera
determinar a imediata suspensao da execugiio das atividades desenvolvidas em desacordo
com o contrato de concessaéo e determinar a imediata correcdo das irregularidades
identificadas, nos termos do § 22 do art. 30 da Lei n° 11.284/2006 e do art. 51 do Decreto
n° 6.063/2007.

Paragrafo unico. A suspensio de que trata esta clausula nado isenta 0 concessionario do
cumprimento das demais obrigacGes contratuais. y t

Contrato de Concessao Florestal n? 03/2016 — Pagina 21 de 28
Clausula 21° — DAS CONDIGOES DE EXTINCAO DO CONTRATO DE
CONCESSAO

Extingue-se a concessao florestal por qualquer das seguintes causas:
I. esgotamento do prazo contratual;
Il. rescisao;
Ill. anulagao;

IV. faléncia ou extingio do concessiondrio e falecimento ou incapacidade do
titular, no caso de empresa individual;

V. desisténcia e devolugao, por op¢ao do concessionario, do objeto da concessio.
Subclaéusula 21.1 — Consequéncias da extingao do contrato

Extinta a concessao, retornam ao titular da floresta publica todos os bens reversiveis,
direitos e privilégios transferidos ao concessionario.

I. A extingdo da concessio florestal autoriza, independentemente de notificagdo
prévia, a ocupacao das instalagGes e a utilizacao, pelo titular da floresta publica,
de todos os bens reversiveis.

Il. A exting&o da concessao pelas causas previstas nos itens II, IV e V da Clausula
21 autoriza o poder concedente a executar as garantias contratuais, sem
prejuizo da responsabilidade civil por danos ambientais previstos em lei.

III. A devolugao de areas nao implicara 6nus ao poder concedente nem conferira
ao concessiondrio qualquer direito a indenizagao pelos bens reversiveis, os
quais passarao a propriedade do poder concedente.

IV. Em qualquer caso de extingao da concessao, 0 concessionario fara, por sua
conta exclusiva, a remogao dos equipamentos e bens que nao sejam objeto de
reversao, ficando obrigado a reparar ou indenizar os danos decorrentes de suas
atividades e a praticar os atos de recuperagao ambiental determinados pelos
orgaos competentes, sob pena de sofrer as sang6es estabelecidas neste contrato,
além de indenizar os custos da remogio para o SFB.

Subclausula 21.2 — Rescisdo do contrato pelo poder concedente

A inexecugao total ou parcial do contrato acarretara, a critério do poder concedente, a
resciséo da concessao, a aplicagdo das sangdes contratuais e a execucao das garantias,
sem prejuizo da responsabilidade civil por danos ambientais prevista em lei, resguardado
0 direito de defesa e contraditério.

I. A rescisio da concesséo poderd ser efetuada unilateralmente pelo poder
concedente quando:

Contrato de Concessio Florestal n° 03/2016 ~ Pagina 22 de 28
Il.

Il.

a)

b)

qd)

e)

8)

h)

dD

0 concessionario descumprir clausulas contratuais ou disposigdes legais
e regulamentares concernentes a concessio;

0 concessionario descumprir 0 PMFS, de forma que afete elementos
essenciais de protecéo do meio ambiente e a sustentabilidade da
atividade;

0 concessionario paralisar a execugio do PMFS por prazo maior que 2
(dois) anos consecutivos, ressalvadas as hipdteses decorrentes de caso
fortuito ou forga maior ou as que, com anuéncia do orgio gestor, visem
a protegao ambiental;

© concessionério descumprir, total ou parcialmente, a obrigagdo de
pagamento dos precos florestais;

0 concessionario perder as condigdes econémicas, técnicas ou
operacionais para manter a regular execucao do PMFS;

0 concessionario nao cumprir as penalidades impostas por infragdes, nos
devidos prazos;

0 concessiondrio nao atender a notificagéo do SFB para regularizar o
exercicio de suas atividades;

0 concessionario for condenado em sentenga transitada em julgado por
crime contra o meio ambiente ou a ordem tributaria, ou por crime
previdencidrio;

0 concessionario submeter trabalhadores a condigdes degradantes de
trabalho ou analogas a de escravo ou explorar o trabalho infantil;

ocorrer fato superveniente de relevante interesse publico que justifique a
rescisio, mediante lei autorizativa especifica, com indenizagao das
parcelas de investimento ainda nao amortizadas vinculadas aos bens
reversiveis que tenham sido realizados.

Rescindido este contrato pelo poder concedente, por descumprimento de
clausulas contratuais ou disposigdes legais e regulamentares por parte do
concessionario, em especial as constantes nos incisos I a XII e XVII do art. 78
da Lei n° 8.666/1993, 0 concessionario responderd por perdas e danos
decorrentes de seu inadimplemento, arcando com todas as indenizagées, na
forma da lei.

Rescindido 0 contrato de concessao florestal, nao resultara para o Orgio gestor
qualquer espécie de responsabilidade em relag&io aos encargos, énus,
obrigagdes ou compromissos com terceiros ou com empregados do
concessionario. ‘

Contrato de Concessio Florestal n° 03/2016 — Pagina 23 de 28
Subclausula 21.3 — Processo administrativo para resciséo contratual

A rescisao do contrato de concessio florestal sera precedida de processo administrativo,
assegurado o direito de ampla defesa.

Ll. Sera instaurado processo administrativo de inadimpléncia somente apds a
notificagao do concessionério e a fixagdo de prazo para correcao das falhas e
transgress6es apontadas.

Il. Instaurado 0 processo administrativo e comprovada a inadimpléncia, a rescisaio
sera efetuada por ato do poder concedente, sem prejuizo da responsabilizacio
administrativa, civil e penal do concessionéario.

Subcliusula 21.4 — Resciséo por iniciativa do concessiondrio

O contrato de concessao florestal podera ser rescindido por iniciativa do concessionario,
caso venha a ocorrer o descumprimento das normas contratuais pelo poder concedente,
mediante agao judicial especialmente intentada para esse fim, conforme previsto no art.
47 da Lei n° 11.284/2006.

Subcldusula 21.5 — Desisténcia

A desisténcia, nos termos do art. 46 da Lei n° 11.284/2006, é condicionada a aceitagao
expressa do poder concedente e dependerd de avaliacao prévia do orgdo competente para
determinar 0 cumprimento ou naéo do PMFS. O desistente deve assumir 0 custo dessa
avaliacao e, conforme o caso, as obrigacgdes emergentes.

LA desisténcia no desonerara 0 concessionério de suas obrigagdes com
terceiros.

Clausula 22*- DA TRANSFERENCIA DO CONTROLE SOCIETARIO
A transferéncia do controle societario do concessionario sem prévia anuéncia do poder
concedente implicara a rescisao deste contrato e a aplicacdo das sangdes contratuais, sem

prejuizo da execucao das garantias oferecidas.

Paragrafo unico. Para fins de obtencfo da anuéncia por parte do poder concedente, 0
novo controlador devera:

I. _atender as exigéncias de habilitagao estabelecidas no edital da Concorréncia n&
01/2015, do qual este contrato é parte integrante;

Il. comprometer-se a cumprir todas as clausulas deste contrato.
Clausula 23" - DA RELACAO COM AS COMUNIDADES DO ENTORNO

O concessionario devera identificar e receber eventuais demandas e reclamacdes que
envolvam a UMF objeto do presente contrato ou relacionadas direta ou indiretamente ‘v r

Contrato de Concessao Florestal n¢ 03/2016 — Pagina 24 de 28
execucéo do contrato, garantindo aos interessados o recebimento, a andlise e 0
posicionamento em relagao as demandas.

L O SFB sera informado sobre as demandas e as providéncias adotadas.

Clausula 24" - DAS DIVERGENCIAS NA INTERPRETAGAO E APLICACAO
DO CONTRATO

Nos casos de divergéncias na interpretagaéo e na aplicagdo dos contratos de concessao

florestal, 0 concessionario poderd encaminhar a questo, por escrito, ao Servicgo Florestal
Brasileiro.

Clausula 25*- DAS AUDITORIAS FLORESTAIS

A concessio florestal sera submetida a auditoria florestal, de carater independente, em
prazos nao superiores a 3 (trés) anos a partir da aprovacao do 1° Plano Operacional Anual.

Paragrafo unico. A auditoria florestal independente apresentara suas conclusdes nos
termos do § 2° do art. 42 da Lei n° 11.284/2006.

Subcliusula 25.1 — Entidades de auditoria

As auditorias serao conduzidas por entidades reconhecidas pelo Servigo Florestal
Brasileiro, nos termos do inciso XI do art. 3°, do § 3° do art. 42 e do inciso XXII do art.
53 da Lei n? 11.284/2006.

Subcléusula 25.2 — Custos da auditoria

O concessionario pagaré os custos da auditoria mediante a contratagao direta da entidade
auditora reconhecida pelo SFB, nos termos do inciso XI do art. 3%e do art. 42 da Lei n°
11.284/2006.

Claéusula 26*- DO SISTEMA DE RASTREAMENTO REMOTO DA PRODUCAO
O SFB definira sobre a necessidade de adocio de sistema de rastreamento remoto de

transporte de produtos florestais, de acordo com regulamento.

Clausula 27° — DO SISTEMA DE MONITORAMENTO DA CADEIA DE
CUSTODIA

O concessionario adotara, desde 0 inicio da execucio do PMFS, Sistema de Cadeia de
Custédia que permita a identificagao individual da origem de cada tora produzida no
PMFS em qualquer etapa, desde a floresta até 0 processamento, de acordo com a
Resolugao SFB n® 06/2010. \

Contrato de Concessao Florestal n¢ 03/2016 — Pagina 25 de 28
Clausula 28*- DOS CONTRATOS DE FINANCIAMENTO

O concessionario podera oferecer em garantia, em contrato de financiamento, os direitos
emergentes da concessao, nos termos do art. 29 da Lei n° 11.284/2006.

Clausula 29" - DA INFRAESTRUTURA VIARIA

A abertura, construgéo e manutenc&o de estradas seguirao as diretrizes técnicas
estabelecidas pelo SFB.

Subclausula 29.1 — Da manutengao da infraestrutura vidria

O concessionario é responsavel pela manutengao das boas condigées de trafegabilidade
nas estradas utilizadas para o transporte de sua producao, localizadas dentro do limite da
Flona de Caxiuana.

Paragrafo unico. A nao observancia desta subclausula implicara a aplicagao das sangdes
contratuais previstas na Clausula 19* deste contrato.

Clausula 30° - DAS PARCELAS PERMANENTES

Compete ao concessionario seguir as diretrizes do Servico Florestal Brasileiro para a
manutengao das parcelas permanentes que vierem a ser instaladas na Unidade de Manejo
Florestal.

Parcelas amostrais permanentes sao areas com localizagao e demarcagao permanente em
determinada vegetagao, onde sao realizadas medicdes periddicas de variaveis
dendrométricas com vistas a obten¢do de estimativas de mudangas em sua composicio e
volume.

Clausula 31° - DO PATRIMONIO HISTORICO E CULTURAL

A descoberta de quaisquer elementos de interesse arqueolégico ou pré-histérico,
hist6rico, artistico ou numismatico sera imediatamente comunicada pelo concessionario
ao Instituto do PatrimGnio Historico e Artistico Nacional, ao ICMBio e ao SFB.

I. O concessionario € responsdvel pela conservagdo proviséria da coisa
descoberta, a qual deve ser acondicionada e entregue ao chefe da Unidade de
Conservagio.

Clausula 32? - DA PUBLICAGAO

O SFB publicara no Diario Oficial da Unio o extrato deste contrato, de acordo com o
paragrafo unico do art. 61 da Lei n° 8.666/1993, ocorrendo a despesa as suas expensas.

Contrato de Concessao Florestal n° 03/2016 — Pagina 26 de 28
Clausula 33*— DO FORO E SOLUCGAO DE DIVERGENCIAS CONTRATUAIS

Fica eleito o Foro da Justiga Federal, Secdo Judicidria do Distrito Federal, para dirimir
litigios oriundos deste contrato, com rentincia expressa das partes a outros, por mais
privilegiados que sejam.

Subcléusula 33.1 — Sempre que possivel, a solugao de divergéncias contratuais deve se
dar de forma amigavel, mediante acordo entre as partes.

Clausula 34° - DA VIGENCIA DO CONTRATO

Este contrato entra em vigor na data de sua assinatura e tem a vigéncia de 40 (quarenta)
anos, sem direito 4 renovacao.

E, por estarem de pleno acordo, assinam o presente instrumento contratual em 3 (trés)
vias de igual teor e forma, para um so efeito.

Brasilia/DF, 30 de novembro de 2016.

Pelo Servigo Florestal Brasileiro:

ee, eee ae
Angeélg Ramalho
Ditetor-Géxal Substituto

Pelo concessionario:

Evandro Dalmaso
RG: 1625121/SSP/PA

CPF: 914.190.857-00

Testemunhas: abl)
Assn poe

NOME: HEWRMO0s VE VILHENA PORTELLA DOLAZE LEA
CPF: $34.60%.7U1-
RG: THIRST POF

wen Wud Chow
NOME} 3 ¢Se’ Hum @ERNO Chaves
CPF: $30 402 006 55

RG:
Ger 4Pl- uG

Contrato de Concessao Florestal n° 03/2016 — Pagina 27 de 28
Lista de Anexos
Anexo | — Relagéo das Unidades de Manejo Florestal (UMFs) (Anexo 1 do edital da
Concorréncia n° 01/2015).

Anexo 2 — Produtos passiveis de exploragaéo (Anexo 6 do edital da Concorréncia n°
01/2015).

Anexo 3 — Orientagdes para o processamento das garantias (Anexo 9 do edital da
Concorréncia n° 01/2015).

Anexo 4 — Fichas de parametrizagao de indicadores para fins de classificagado e

bonificagao do edital de concessao florestal da Flona de Caxiuana (Anexo 12 do edital da
Concorréncia n° 01/2015). " ;

Contrato de Concessiio Florestal n® 03/2016 — Pagina 28 de 28
Contrato de Concessio Florestal n° 03/2016
ANEXO 1
Relacao das Unidades de Manejo Florestal

Serio licitadas trés Unidades de Manejo Florestal (UMFs) localizadas na Floresta
Nacional (Flona) de Caxiuana. A area esta devidamente incluida no Cadastro Nacional
de Florestas Publicas e no Plano Anual de Outorga Florestal (PAOF) 2015.

Para a delimitacao das UMFs, foram utilizadas Ortho imagens RapidEye 2012 e
2013, cartas MI-0480 e MI-0428 da Base Cartografica em escala 1:100.000 DSG-EB e 0
modelo digital de superficie SRTM 30m. Procurou-se adequar os limites das UMFs a
limites fisicos naturais de facil identificagao como rios e igarapés. Por sua vez, os limites
artificiais (linhas secas e estradas) foram definidos visando a reduzir os custos de
demarcagao.

As areas e perimetros calculados sao planos e nao consideram o fator topografico,
portanto sao passiveis de mudanga apés a demarcagao in /oco das unidades de manejo e
podem oscilar quando calculadas em sistemas de informagao geografica. O Quadro |
apresenta as areas em hectares das Unidades de Manejo Florestal.

Quadro 1. Unidades de Manejo Florestal da Floresta Nacional de Caxiuana.

UMF I 37.365,15

UMF II 87.067,18
UMF III 52.168,08

Sao apresentados a seguir os memoriais descritivos e mapas das trés Unidades de
Manejo Florestal deste lote de concessao florestal na Flona de Caxiuana, Concorréncia

01/2015. Ww

Contrato de Concessao Florestal n° 03/2016 - Anexo | — Pagina | de 12
Unidades de Manejo Florestal na Floresta Nacional de Caxiuana

‘
FLORESTA NACIONAL DE CAXIUANA | as

1100000

Area (ha)

37.365,15

87.067,18

52.168,08

UNIDADES DE MANEJO FLORESTAL

Lovalizagao no Estado

(owe

ON owe

[_] Flona de Caxiuana

Ee Hidrografia N
[) Divisa Municipal B:

Datum de referencia: SIRGAS 2000

025 5 10 Km:

Sistema de projegao: UTM/ Fuso 22. LW 1_L_1_J
Meridiano de referencia: -51 4:400.000

MINISTERIO DO MEIO AMBIENTE
Servigo Florestal Brasileiro

‘Ay. L4, SCEN, Trecho 2, Bloco H
CEP 70818-900, Brasil
www florestal gov br

Contrato de Concessao Florestal n° 03/2016 - Anexo | — Pagina 2 de 12

Unidade de Manejo Florestal I
Area Plana: 37.365,15 ha
Perimetro: 107.521,46 m
Municipio: Melgago/PA e Portel/PA

Os limites da UMF I sao descritos a partir da Base Cartografica em escala 1:100.000 da Diretoria do
Servigo Geografico do Exército Brasileiro (DSG-EB), cartas MI-0480 e MI-0428, disponiveis na Base
Cartografica Digital Continua da Amazénia Legal - BCAL, 1:100.000, catalogo eletrénico EDGV 2.1,
disponibilizado pelo IBGE. O Perimetro forma um poligono irregular de 25 vértices com limites e
confrontacdes: ao norte, nos marcos M-101 ao M102, M-117 ao M-118 e M-118 até o M-101 com o
municipio de Gurupa. A leste, no marco M-102 com a Peaex Camuta do Pucurui, dos vertices V-101
a V-102 com a margem direita do rio Caxiuana, dos vértices V-102 ao M-106 com a Zona de Manejo
Florestal Comunitario da Flona de Caxiuana e dos vértices M-106 ao M-107 com a Baia de Caxiuana.
Ao sul, dos vértices M-107 a M-114 com a Zona Primitiva da Flona de Caxiuana. A oeste, dos marcos
M-114 a M-117, com a UMF II.

Inicia-se a descrigio deste perimetro no vértice M-101, de coordenadas N 9.811.403 m e E 427.032
m, deste, segue em linha seca com azimute 90°15'29,18" e distancia 3.197,43 m; até o vértice M-102,
de coordenadas N 9.811.389 m e E 430.229 m; deste, segue em linha seca com azimute plano
175°13'40,30" e distancia de 3.048,52 m; até o vértice M-103, cabeceira do igarapé sem denominacgao
de coordenadas N 9.808.351 m e E 430.483 m; deste, segue a jusante do referido igarapé sem
denominagao por aproximadamente 5.623,91 m até o vértice V-101, confluéncia do igarapé sem
denominag4o com a margem esquerda do rio Caxiuana, de coordenadas N 9.803.760 m ¢ E 431.672
m; deste, segue a jusante pelo rio Caxiuana por aproximadamente 17.803 m; até o vértice V-102,
confluéncia da margem direita do rio Caxiuané com o igarapé sem denominagao, de coordenadas N
9.802.342 m e E 440.251 m; deste, segue a montante, na diregao sul, pelo referido igarapé sem
denominagao por aproximadamente 1.359,16 m até o vértice V-103, confluéncia do igarapé sem
denominagao com o igarapé sem denominagao, de coordenadas N 9.801.101 m ¢ E 440.200 m; deste,
segue a montante pela margem esquerda do igarapé sem denominagao, no sentido sudoeste, por
aproximadamente 2.193,61 m até o vértice V-104, confluéncia do igarapé sem denominagao com 0
igarapé sem denominagao, de coordenadas N 9.799.096 m e E 439.814 m; deste, segue a montante
pela margem direita do referido igarapé sem denominagao, na diregdo sudeste, por aproximadamente
3.747 m até o vértice M-104, Icito do igarapé sem denominagio, de coordenadas N 9.797.157 m ¢ E
442.163 m; deste, segue em linha seca com 0 azimute plano 123°01'57,59" e distancia 1.963,02 m até
o vértice M-105, leito do igarapé sem denominagao de coordenadas N 9.796.087 m e E 443.808 m;
deste, segue a jusante do referido igarapé sem denominagao até o vértice V-105, confluéncia do
referido igarapé sem denominagao com 0 igarapé sem denominagio de coordenadas N 9.795.005 m
E 445.524 m; deste, segue a jusante por aproximadamente 5.316,04 m até o vértice M-106, margem
oeste da baia de Caxiuana, de coordenadas N 9.790.113 m e E 446.385 m; deste, segue na dire¢ao sul
pela margem oeste da baia de Caxiuan& por aproximadamente 10.643,9 m até o vértice M-107, de
coordenadas N 9.783.368 m e E 444.795 m; deste, segue em linha seca com o azimute plano
312°19'10,11" e distancia 8.726,06 m até o vértice M-108, de coordenadas N 9.789.244 m e E 438.344
m; deste, segue em linha seca com o azimute plano 293°54'48,21" e distincia 5.072,54 m até 0 vértice
M-109, de coordenadas N 9.791.300 m e E 433.707 m; deste, segue em linha seca, com o seguinte
azimute plano 305°11'01,06" € distancia de 1.345,87 m até o vértice M-110, de coordenadas N
9.792.076 m ¢ E 432.607 m; deste, segue em linha seca, com o azimute plano 280°10'54,83" e distancia
2.552,08 m até 0 vértice M-111, de coordenadas N 9.792.527 m e E 430.095 m; deste, segue em linha

Contrato de Concessao Florestal n° 03/2016 - Anexo 1 — Pagina 3 de 12
seca, com 0 azimute plano 293°02'44,31" e distancia de 5.495,33 m; até o vértice M-112, de
coordenadas N 9.794.678 m e E 425.038 m; deste, em linha seca com 0 azimute plano 256°00'46,32"
e distancia de 2.463,91 m; até o vértice M-113, de coordenadas N 9.794.083 m e E 422.647 m; deste,
segue em linha seca com o azimute plano 248°02'15,99" e¢ distancia de 1.091,26 m; até o vértice M-
114, de coordenadas N 9.793.675 m e E 421.635 m; deste, segue em linha seca com 0 azimute plano
330°43'22,10" e distancia de 1.424,56 m; até o vértice M-115, leito do igarapé sem denominagao de
coordenadas N 9.794.917 m e E 420.939 m; deste, segue a jusante do referido igarapé sem
denominagao por aproximadamente 5.332,77 m até o vértice V-106, confluéncia do igarapé sem
denominagao com a margem direita do Rio Caxiuana, de coordenadas N 9.799.832 m e E 420.341 m:
deste, segue a jusante do Rio Caxiuana por aproximadamente 8.077,95 m até o vértice V-107,
confluéncia da margem esquerda do Rio Caxiuana com o igarapé sem denominagao, de coordenadas
N 9.801.450 m ¢ E 421.987 m; deste, segue a montante pelo referido igarapé sem denominagao por
aproximadamente 6.799,24 m até o vértice M-116, cabeceira do referido igarapé sem denominagao de
coordenadas N 9.805.530 m e E 417.028 m; deste, segue em linha seca com 0 azimute plano 1°08'3,86"
e distancia de 3.761,02 m; até o vértice M-117, de coordenadas N 9.809.290 m e E 417.103 m; deste,
segue em linha seca com 0 azimute plano 78°37'7,01" e distancia de 5.104,25 m até 0 vértice M-118,
de coordenadas N 9.810.297 m ¢ E 422.107 m; deste, segue em linha seca com 0 azimute plano
77°20'36,64" e 5.047,71m até o vértice M-101, de coordenadas N 9.811.403 m e E 427.032 m,
encerrando esta descrigao. Todas as coordenadas aqui descritas estao georreferenciadas ao Sistema de
Referéncia Geocéntrico para as Américas, SIRGAS 2000, ¢ projetadas no sistema de projegao UTM
(Universal Transversa de Mercator), com 0 Meridiano Central 51 W (fuso -22) como meridiano central
de projecao. Todos os azimutes, distancias, areas e perimetros foram calculados no plano de projegao
UTM. .

Contrato de Concessao Florestal n° 03/2016 - Anexo | — Pagina 4 de 12
TL OP § PULTE — | OXAUY - 91 OZ/EO ol [PISAAO]|Y OLSSA9UO ap OWED,

108 yesaicy ve

40 -Puyse1g (006-81804 430. MisauoT OIANaS:
Hos018 2 oueIL NBOS “71M —— a
‘One SPIG e804 O23
BINZIBWY OW Og O1¢SLSININ

102 Gs ‘Ieis91013 ofouery ap apepun -¢
S7+0-IN 9 O8tO-IN SPueD "gz-OSC 0000011 PoMEWUBIg ELED -Z
‘ph02 ‘gas ‘seoHGnd SeI88I0L4 9p [eUORDEN aHISEpED - |

‘SOG¥O S00 BINOS

1g "proueiaja) ap ouepueyy Ni
Zz OShd / Hin -oeboloxd ap ews
(0002 SvOMIS *e>Ue:9}0: ap winIeG Ee aM
wy s ’ z ° N
un
eyesore) ——

(oar wes conn
(en cosepee9 case
awn

epuaber

vo
an
edouni satin J]

[ued

opeisy ou opsezije007,
LIVLSddO TA OF ANVIW 9d SAGVGINA
YNVNIXVO Ad TWNOIDWN VLSANOTA

Unidade de Manejo Florestal IT
Area Plana: 87.067,18 ha
Perimetro: 203.471,35 m
Municipio: Melgago/PA e Portel/PA

Os limites da UMF II sao descritos a partir da Base Cartografica em escala 1:100.000 da Diretoria do
Servigo Geografico do Exército Brasileiro (DSG-EB), cartas MI-0480 e MI-0428 disponiveis na Base
Cartografica Digital Continua da Amaz6nia Legal - BCAL, 1:100.000, catalogo eletrénico EDGV 2.1,
disponibilizado pelo IBGE. O Perimetro forma um poligono irregular de 70 vértices com os seguintes
limites e confrontagdes: ao norte, dos vértices M-259 ao M-207 com 0 municipio de Gurupa. A leste
do marco M-207 ao M-210 com a UMF I, do vértice M-210 ao M-225 com a Zona Primitiva da Flona
de Caxiuana, do vértice M-225 ao M-226 com a baia de Caxiuana. Ao sul, do vértice M-226 ao V-204
com a Zona de Manejo Florestal Comunitario da Flona de Caxiuana; do vértice V-204 ao V-205 com
o Rio Cariatuba, do V-205 ao M-237 com a Zona de Manejo Florestal Comunitario da Flona de
Caxiuana. A oeste, do Vértice M-238 ao M-258 com a Peaex MAJARI I.

Inicia-se a descrigao deste perimetro no vértice M-201, de coordenadas N 9.808.173 m ¢ E 402.849
deste segue em linha seca, com o azimute plano 166°11’5,79” e distancia de 2.150,50 m até 0 vértice
M-202 de coordenadas N 9.806.016 m e E 403.380 m, deste, segue em linha seca 0 azimute plano
110°11’,38,07” e distancia de 2.746,30 m até o vértice M-203 de coordenadas N 9.805.648 m e E
404.380 m, deste, segue em linha seca o azimute plano 88°20’11,59” e distancia de 1.077,48 m até o
vértice M-204 de coordenadas N 9.805.680 m e E 405.457 m, deste, segue em linha seca 0 azimute
plano 69°3°39,97” e distancia de 1.712,07 m até 0 vértice M-205 de coordenadas N 9.806.222 m e E
407.081 m, deste, segue em linha seca 0 azimute plano 62°10°40,84” e distancia de 7.602,82 m até 0
vértice M-206 de coordenadas N 9.809.048 m e E 414.139 m, deste, segue em linha seca 0 azimute
plano 85°20’7,98” e distancia de 2.973,65 m até o vértice M-207 de coordenadas N 9.809.290 m c E
417.103 m, deste, segue em linha seca 0 azimute plano 181°8°3,11” e distancia de 3.761,01 m até o
vértice M-208, cabeceira do igarapé sem denominagao, de coordenadas N 9.805.530 m e E 417.028
m, deste, segue a jusante do referido igarapé sem denominacao por aproximadamente 6.796,44 m até
o vértice V-201 confluéncia do igarapé sem denominagao com a margem esquerda do rio Caxiuana de
coordenadas N 9.801.450 m e E 421.987 m, deste, segue a montante pelo rio Caxiuana por
aproximadamente 2.744,17 m até o vértice V-202 confluéncia da margem direita do rio Caxiuana com
0 igarapé sem denominagao, de coordenadas N 9.799.832 m ¢ E 420.341 m, deste, segue a montante
do referido igarapé sem denominagao por aproximadamente 5.333,05 m até o vértice M-209 de
coordenadas N 9.794.917 m e E 420.939 m, deste, segue em linha seca o azimute plano 150°43°22.74”
e distancia de 1.424,58 m até 0 vértice M-210 de coordenadas N 9.793.675 m c E 421.635 m, deste,
segue em linha seca o azimute plano 248°2°16” e distancia de 2.231,4 m até o vértice M-211 de
coordenadas N 9.792.840 m e E 419.566 m, deste, segue em linha seca 0 azimute plano 228°53’23.82”
e distancia de 2.422,82 m até o vértice M-212 de coordenadas N 9.791.247 m e E 417.741 m, deste,
segue em linha seca 0 azimute plano 202°24’47.00” e distancia de 2.525,62 m até o vértice M-213 de
coordenadas N 9.788.912 m e E 416.778 m, deste, segue em linha seca o azimute plano 173°11°37.48”
e distancia de 2.242,15 m até 0 vértice M-214 de coordenadas N 9.786.686 m e E 417.043 m, deste,
segue em linha seca 0 azimute plano 151°58’41.77” e distancia de 3.499,60 m até o vértice M-215 de
coordenadas N 9.783.596 m e E 418.687 m, deste, segue em linha seca 0 azimute plano 113°46’45.86”
e distancia de 1.387,44 m até o vértice M-216 de coordenadas N 9.783.037 m e E 419.957m, deste,
segue em linha seca 0 azimute plano 136°48°25.04” e distancia de 4.142,57 m até o vértice M-217 de
coordenadas N 9.780.017 m e E 422.792 m, deste, segue em linha seca o azimute plano 94°23718.89”

Contrato de Concessao Florestal n° 03/2016 - Anexo | — Pagina 6 de 12
e distancia de 2.497,46 m até 0 vértice M-218 de coordenadas N 9.779.826 m ¢ E 425,283 m, deste,
segue em linha seca 0 azimute plano 179°53’2.83” e distancia de 1.020,52 m até 0 vértice M-219
cabeceira do igarapé sem denominacio de coordenadas N 9.778.805 m e E 425.285 m, deste, segue a
jusante do igarapé sem denominago no sentido sudeste por aproximadamente 4.042,06 m até o vertice
M-220 de coordenadas N 9.776.190 m ¢ E 427.947 m, deste, segue em linha seca 0 azimute plano
89°30°52.40” e distancia de 4.696,12 m até o vértice M-221, leito do igarapé sem denominagao de
coordenadas N 9.776.230 m e E 432.643 m, deste, segue a montante do igarapé sem denominagao por
aproximadamente 1.752,36 m até o vértice M-222 de coordenadas N 9.777.784 m e E 433.242 m,
deste, segue em linha seca o azimute plano 71°19711.67” e distancia de 9.265,46 m até o vértice M-
223 de coordenadas N 9.780.751 m e E 442.019 m, deste, segue em linha seca o azimute plano
83°54°13.09” e distancia de 1.337.95 m até o vértice M-224 de coordenadas N 9.780.893 m e E
443.350 m, deste, segue em linha seca 0 azimute plano 124°58°3.11” e distancia de 706.24 m até o
vértice M-225, margem oeste da baia de Caxiuana, de coordenadas N 9.780.489 m e E 443.928 m,
deste, pela margem oeste da baia de Caxiuani, no sentido sul, por aproximadamente 23.435,73 m até
o vértice M-226 margem esquerda do rio Alto Anapu de coordenadas N 9.772.404 m e E 443.143 m,
deste, segue em linha seca 0 azimute plano 214°55’42.27” e distancia de 1.684,96 m até o vértice M-
227 de coordenadas N 9.771.023 m e E 442.178 m, deste, segue em linha seca o azimute plano
241°28’57.14” e distancia de 919,08 m até o vértice M-228 de coordenadas N 9.770.584 m e E 441.371
m, deste, segue em linha seca 0 azimute plano 266°38’4.00” e distancia de 1.618,2 m até o vértice M-
229 de coordenadas N 9.770.489 m e E 439.755 m, deste, segue em linha seca 0 azimute plano
314°9'0.59” e distancia de 3.706,09 m até o vértice M-230 de coordenadas N 9.773.071 m e E 437.096
m, deste, segue em linha seca 0 azimute plano 284°33’47.21” e distancia de 2.517,14 m até o vértice
M-231 leito do igarapé sem denominagao, de coordenadas N 9.773.703 m e E 434.660 m, deste, a
jusante no sentido sudoeste pelo referido o igarapé sem denominagao por aproximadamente 3.182,89
m até o vértice V-203 confluéncia do igarapé sem denominagdo com a margem esquerda do igarapé
sem denominagio de coordenadas N 9.772.039 m e E 432.453 m, deste, segue a montante, no sentido
noroeste, pela margem direita do igarapé sem denominagao por aproximadamente 1.978,08 m até o
vértice M-232 cabeceira do igarapé sem denominagio, de coordenadas N 9.772.952 m e E 430.813
m, deste, segue em linha seca 0 azimute plano 292°37°41.16” e distancia de 1.217,69 m até o vértice
M-233 leito do igarapé sem denominagao, de coordenadas N 9.773.420 m e E 429.690 m, deste, segue
a jusante do igarapé sem denominacao por aproximadamente 5.029,53 m até o vértice V-204 de
coordenadas N 9.770.136 m e E 426.067 m, deste segue a montante do Rio Cariatuba por
aproximadamente 21.224,44 m até o vértice V-205, confluéncia da margem esquerda do rio Cariatuba
com o igarapé sem denominagio, de coordenadas N 9.773.913 m e E 410.320 m, deste, segue a
montante do referido igarapé sem denominagao por aproximadamente 5.265,03 m até o V-206
confluéncia de dois igarapés sem denominagao de coordenadas N 9.775.576 m e E 405.511 m, deste,
segue ao norte, a montante pelo igarapé sem denominagao por aproximadamente 1.758,82m até o
vértice M-234 cruzamento do igarapé sem denominag&o com uma estrada vicinal, de coordenadas N
9.777.202 m e E 405.026 m, deste, segue o leito da estrada vicinal, sentido sudoeste, por
aproximadamente 6.136,91 m, passando pelos pontos M-235 de coordenadas N 9.775.533 m e E
403.178 m, e M-236 de coordenadas N 9.777.027 m e E 401.722 m, até o vértice M-237 de
coordenadas N 9.776.706 m e E 400.389 m, deste, segue em linha seca 0 azimute plano 338°40’1.99”
e distancia de 2.653,52 m até o vértice M-238 de coordenadas N 9.779.177 m e¢ E 399.424 m, deste,
segue em linha seca o azimute plano 35°35’36.53” e distancia de 507,32 m até 0 vértice M-239 de
coordenadas N 9.779.590 m e E 399.719 m, deste, segue em linha seca 0 azimute plano 27°56’ 14.98”
e distancia de 725,55 m até o vértice M-240 de coordenadas N 9.780.231 m e E 400.059 m, deste,
segue em linha seca 0 azimute plano 35°16’57.01” e distancia de 712,59 m até o vértice M-241 de
coordenadas N 9.780.812 m e E 400.471 m, deste, segue em linha seca o azimute plano 40°9’19.56”
e distancia de 943,65 m até o vértice M-242 de coordenadas N 9.781.534 m e E 401.079 m, deste,
segue em linha seca 0 azimute plano 50°20715.82 e distancia de 1.083,89 m até o vértice M-243 de

;

Contrato de Concessao Florestal n° 03/2016 - Anexo | — Pagina 7 de 12
coordenadas N 9.782.225 m e E 401.914 m, deste, segue em linha seca 0 azimute plano 35°56’53.26”
e distancia de 955,5 m até o vértice M-244 de coordenadas N 9.782.999 m e E 402.475 m, deste, segue
em linha seca 0 azimute plano 25°58’43.62” e distancia de 1.072,61 m até o vértice M-245 de
coordenadas N 9.783.963 m e E 402.945 m, deste, segue em linha seca 0 azimute plano 350°13’25.90”
e distancia de 1.662,73 m até o vértice M-246 de coordenadas N 9.785.602 m e E 402.662 m, deste,
segue em linha seca 0 azimute plano 347°43734.68”e distancia de 619,29 m até o vértice M-247 de
coordenadas N 9.786.207 m e E 402.531 m, deste, segue em linha seca 0 azimute plano 326°17°50.16”
e distancia de 527,59 m até o vértice M-248 de coordenadas N 9.786.646 m e E 402.238 m, deste,
segue em linha seca 0 azimute plano 316°13’54.42” e distancia de 587,17 m até o vértice M-249 de
coordenadas N 9.787.070 m e E 401.832 m, deste, segue em linha seca 0 azimute plano 303°10°47.27”
e distancia de 742,07 m até o vértice M-250 de coordenadas N 9.787.476 m e E 401.211 m, deste,
segue em linha seca 0 azimute plano 289°20’18.22” e distancia de 1.708,57 m até o vértice M-251 de
coordenadas N 9.788.042 m ¢ E 399.598 m, deste, segue em linha seca 0 azimute plano 277°48'43.60°
e distancia de 1.108,85 m até 0 vértice M-252 de coordenadas N 9.788.193 m e E 398.500 m, deste,
segue em linha seca 0 azimute plano 316°42°42.53” e distancia de 439,95 m até o vértice M-253 de
coordenadas N 9.788.513 m e E 398.198 m, deste, segue em linha seca o azimute plano 304°21711.68”
e distancia de 661,91 m até 0 vértice M-254 de coordenadas N 9.788.886 m ec E 397.652 m, deste,
segue em linha seca 0 azimute plano 315°44’37.97” e distancia de 1.014,29 m até 0 vértice M-255 de
coordenadas N 9.789.613 m e E 396.944 m, deste, segue em linha seca 0 azimute plano 312°9’ 16.23”
e distancia de 1.051,45 m até 0 vértice M-256 de coordenadas N 9.790.318 m e E 396.164 m, deste,
segue em linha seca 0 azimute plano 307°53’38.95” e distancia de 946,06 m até o vértice M-257 de
coordenadas N 9.790.899 m e E 395.418 m, deste, segue em linha seca 0 azimute plano 303°33’2.87”
e distancia de 863,53 m até 0 vértice M-258 de coordenadas N 9.791.377 m e E 394.698 m, deste,
segue em linha seca o azimute plano 342°50’41.06” e distancia de 6.675,65 m até o vértice M-259 de
coordenadas N 9.797.755 m e E 392.729 m, deste, segue em linha seca 0 azimute plano 15°2’46.73”
e distancia de 2.148,33 m até o vértice M-260 de coordenadas N 9.799.830 m e E 393.287 m, deste,
segue em linha seca o azimute plano 38°30°9,79” e distancia de 4.276,94 m até o vértice M-261 de
coordenadas N 9.803.177 m e E 395.950 m, deste, segue em linha seca 0 azimute plano 36°43’30.35”
e distancia de 2.543,98 m até o vértice M-262 de coordenadas N 9.805.216 m e E 397.471 m, deste,
segue em linha seca o azimute plano 45°19°36.14” e distancia de 4.995,44 m até o vértice M-263 de
coordenadas N 9.808.728 m e E401.023 m, deste segue em linha seca 0 azimute plano 79°40744,36”
e distancia de 911,24 m até 0 vértice M-264, de coordenadas N 9.808.892 e 401.920 deste segue em
linha seca 0 azimute plano 127°42730,04” e distancia de 1.175,25 m até o vértice M-201, de
coordenadas N 9.808.173 m e¢ E 402.849 m encerrando esta descrig&o. Todas as coordenadas aqui
descritas estao georreferenciadas ao Sistema de Referéncia Geocéntrico para as Américas, SIRGAS
2000, e projetadas no sistema de projegao UTM (Universal Transversa de Mercator), com 0 Meridiano
Central 51 W (fuso -22) como meridiano central de projecdo. Todos os azimutes, distancias, areas e
perimetros foram calculados no plano de projegao UTM. \ ;

Contrato de Concessao Florestal n° 03/2016 - Anexo | — Pagina 8 de 12
Z1 ap 6 BUIBEY — | OxaUY ~ 910Z/EO of! [PISAIOJ ORSsBOUDD ap OENUOD

oumnsvis
40 P4SEI8 (006° 901 BO. “misauoTs a3IAN3
Hoo 2 otm91L NOS "PTY . _—
‘ciseig f1s010,4 051NOS
BUNGIGNY OWN Od ORZLSINEN

$102 B48 ‘Jeises014 ofouery ap apepun -E
STPO-IN @ OBPO-IY SEED 'E3-9SO 000'001:5 EoMeUNUeId PED -Z
‘PLOZ ‘4S ‘Sealand SEIsAI0I4 =P [eUOIDEN ONSEDED - |

‘SOd¥ SO S1NOS

1g - BIoUgIaJ6 Bp OURYPUEYY s
22.084) WN ‘oESaloid op ewareis
0002 SYDUIS ‘PoUsIAS AWM =. “
a |
oH ZL 9 6 0 N
zann J
eyet0H4 —

()ocrew wes eonen WW
(9) ousepoe6 oom WF

epua6ey

ene 9p c014

somes aun]

‘Opeisy ou opsezI12907
II 1VLSANOTA OFANVIN 3d SAGVGINA
YNVNIXVO 4d TWNOIDOWN VLSANOTA

Unidade de Manejo Florestal IIT
Area Plana: 52.168,08 ha
Perimetro: 130.675,90 m
Municipio: Portel/PA

Os limites da UMF III sao descritos a partir da Base Cartografica em escala 1:100.000 da Diretoria do
Servico Geografico do Exército Brasileiro (DSG-EB), cartas MI-0480 e MI-0428 disponiveis na Base
Cartografica Digital Continua da Amazénia Legal - BCAL, 1:100.000 catalogo eletrénico EDGV 2.1
disponibilizado pelo IBGE. O Perimetro forma um poligono irregular de 25 vértices com os seguintes
limites e confrontagées: ao norte, dos vértices V-303 ao longo do rio Cariatuba até o vértice V-301. A
leste, do marco V-301 ao M-315 com a Zona de Manejo Florestal Comunitario da Flona de Caxiuana.
Ao sul, dos vértices M-315 a M-316 com gleba Pracupi. A oeste, dos vértices M-316 ao M-317 coma
gleba Pracupi e do vértice M-317 a V-303 com a Zona Primitiva da Flona de Caxiuana.

Inicia-se a descri¢do deste perimetro no vértice V-301, de coordenadas N 9.770.225 m e E 425.812
m; confluéncia da margem direita do rio Cariatuba com o igarapé sem denominagao, deste, segue a
oeste pela montante do igarapé sem denominagao por aproximadamente 1.596,27 m até o vértice M-
301, leito do referido Igarapé sem denominagao, de coordenadas N 9.769.230 m e E 424.750 m; deste,
segue em linha seca com o azimute plano 210°48'27,16" e distancia 749,80 m até o vértice M-302,
leito do Igarapé sem denominagao, de coordenadas N 9.768.586 m e E 424.366 m; deste, segue a
jusante do referido igarapé sem denominagao por aproximadamente 1.847,9 m até o vértice M-303,
confluéncia de dois igarapés sem denominacao, de coordenadas N 9.767.509 m ¢ E 425.815 m; deste,
segue em linha seca com o azimute plano 134°12'39,71" e distancia 6.155,49 m; até o vértice M-304,
confluéncia de dois igarapés sem denominagao, de coordenadas N 9.763.217 m e E 430.227 m; deste,
segue a jusante do igarapé sem denominagao por aproximadamente 1.794,16 m até o vértice V-302,
confluéncia de dois igarapés sem denominagao, de coordenadas N 9.764.644 m e E 431.258 m; deste,
segue a montante do igarapé sem denominagao, na diregao sudeste, seguindo sua margem direita por
aproximadamente 2.542,5 m; até o vértice M-305, leito do referido igarapé sem denominacao nas
coordenadas N 9.763.181 m e E 432.929 m; deste segue em linha seca com azimute plano 89°23'2,88"
e distancia 516,98 m; até o vértice M-306, cabeceira do igarapé sem denominagao, de coordenadas N
9.763.187 m e E433.446 m; deste, segue a jusante por aproximadamente e 1.344,73 m; até 0 vértice
M-307, de coordenadas N 9.763.747 m e £434.555 m; deste, segue em linha seca com azimute plano
103°48'41,72" e distancia de 1.939,9 m; até o vértice M-308, de coordenadas N 9.763.284 m e E
436.439 m; deste, segue em linha seca com 0 azimute plano de 126°59'20,00" e 1.610,4 m; até o vértice
M-309, de coordenadas N 9.762.315 m e E 437.726 m; deste, segue em linha seca com 0 azimute
plano 179°26'46,66" e distancia de 2.378,75 m até 0 vértice M-310, de coordenadas 9.759.936 m ¢ E
437.749 m; deste segue em linha seca com azimute plano 201°47'56,66" e distancia de 1.648,74 m até
o vértice M-311, de coordenadas N 9.758.406 m e E 437.136 m; deste, segue em linha seca com
azimute plano 242°50'53.97" e distancia de 7.591,62 m até o vértice M-312, de coordenadas N
9.754.941 m e E 430.381 m; deste, segue em linha seca com 0 azimute plano 330°31'30,64" e distancia
2.597,9 m até o vértice M-313, de coordenadas N9.757.203 m e E 429.103 m; deste, segue em linha
seca com azimute plano 281°17'57.29" e distancia 7.505,94 m; até o vértice M-314, de coordenadas N
9.758.673 m e E 421.743 m; deste, segue em linha seca o azimute plano 179°42'12.99" e distancia
7.426,21; até o vértice M-315, de coordenadas N 9.751.247 m e E 421.781 m, deste, segue em linha
seca com o azimute plano 269°58'4,38" e distancia de 25.551,52 m; até o vértice M-316, de
coordenadas N 9.751.233 m e E 396,229 m; deste, em linha seca com 0 azimute plano 359°02'2,87"
distancia de 4.524,32 m; até o vértice M-317, de coordenadas N 9.755.757 m e E 396.153 m, ae

Contrato de Concessao Florestal n° 03/2016 - Anexo | ~ Pagina 10 de 12
segue em linha seca com 0 azimute plano 82°53'46,57" e distancia 6.934,19 m até o vértice M-318, de
coordenadas N 9.756.614 m e E 403.034 m; deste, segue em linha seca com azimute plano
339°56'22,32" e distancia de 2.297,88 m; até o vértice M-319, de coordenadas N 9.758.773 m e E
402.246 m; deste, segue em linha seca com 0 azimute plano 84°56'3.22" e distancia de 2.850,33 m até
0 vértice M-320, de coordenadas N 9.759.024 m e E 405.085 m; deste, segue em linha seca com 0
azimute plano 52°25’1,25”’e distancia de 4.649,37 m até o vértice M-321, de coordenadas N 9.761.860
m e E 408.770 m; deste, linha seca com 0 azimute plano 349°11'9,01" e distancia de 3.599,49 m; até
0 vértice M-322, confluéncia de dois igarapés sem denominagio de coordenadas N 9.765.396 m e E
408.094 m; deste, segue a jusante do referido igarapé sem denominagao por aproximadamente 5.119,6
m; até o vértice V-303, confluéncia do igarapé sem denominacaéo com a margem direita do Rio
Cariatuba, de coordenadas N 9.769.918 m e E 407.566 m; deste, segue a jusante do Rio Cariatuba por
aproximadamente 25.907,5 m; até o vértice V-301, confluéncia da margem direita do rio Cariatuba
com 0 igarapé sem denominagiio, de coordenadas N 9.770.225 m e E 425.812 m inicio da descrigao
deste memorial. Todas as coordenadas aqui descritas estéo georreferenciadas ao Sistema de Referéncia
Geocéntrico para as Américas, SIRGAS 2000, e projetadas no sistema de projegéo UTM (Universal
Transversa de Mercator), com o Meridiano Central 51 W (fuso -22) como meridiano central de
projecdo. Todos os azimutes, distancias, areas e perimetros foram calculados no plano de projegao

UTM. (*

Contrato de Concessao Florestal n° 03/2016 - Anexo | — Pagina I de 12
Contrato de Concessao Florestal n° 03/2016

- Anexo I~ Pagina 12 de 12

FLORESTA NACIONAL DE CAXIUANA
UNIDADES DE MANEJO FLORESTAL HE
Localizagao no Estado

BBB Fone oe convent

Localizacao nos Municipios

Legenda
A. Marco Geodisc0 (22)
A Verge sem More9 3)

Heroes

Bows

o 2 4 ekm
[er eer eee

Datum de referdncia: SIRGAS 2000
Sistema de projecdo: UTM / Fuso 22

S Meridiano de referéncia: - 81

FONTE DOS DADOS:

1 Cadastro Nacional de Florestas Publicas, SFB, 2014

2- Carta Planimétrica 1:100.000 DSG-EB, cartas Ml.0480 e MI-0428,
3: Unidade de Manejo Florestal. SFB 2015

MINISTERIO DO MEIO AMBIENTE.
Serviga Florestal Brosiero
F - ‘Av L4 SCEN, Treen 2, Blooo H

‘semvigo rLomestat ‘CEP 708%8.900,Brasisa “DF
RASILEMO. wen festa gow br

<
2

Contrato de Concessao Florestal n2 03/2016

ANEXO 2
PRODUTOS PASSIVEIS DE EXPLORACAO

Sumario

1. Produtos
1.1. Madeira em Toras
LL... Definigao......
1.1.2. Condigdes Especiais e Exclusdes
1.2. Material Lenhoso Residual da Exploracao Florestal .

1.2.1. Definigao
1.3. Produtos Florestais Nao Madeireiros.
L331, DGPICAO a. cis catecsisceriesencdinen
1.3.2. Condigdes Especiais e Exclusdes

Lista de figuras

Figura 1- Mapa Georreferenciado da Flona de Caxiuana e seus Castanhais.........cccceeeee 3 Nv -

Contrato de Concessao Florestal n° 03/2016 — Anexo 2 ~ Pagina I de 4
1. Produtos
1.1. Madeira em Toras
1.1.1. Definigio

Parte de uma arvore, segdes do seu tronco ou sua principal parte, em formato roligo
destinada ao processamento industrial.

1.1.2. Condigdes Especiais e Exclusdes

I. Espécies florestais que também sejam provedoras de produtos florestais nao
madeireiros de uso exclusivo de comunidades locais devem ser manejadas de
forma a garantir a producdo sustentavel desses produtos n&éo madeireiros.
Provisées especiais nesse sentido deverao constar do Plano de Manejo Florestal

Sustentavel (PMFS).

Il. Serio imunes de corte todas as espécies madeireiras protegidas por lei ou
regulamentagao.

III. As condigées especiais e exclusdes poderao ser atualizadas pelo SFB.
1.2. Material Lenhoso Residual da Exploragao Florestal
1.2.1. Definigao
Porgio de galhos, raizes e troncos de 4rvores e nds de madeira, normalmente
utilizados na queima direta ou produgao de carvao vegetal, utilizados na forma de
lenha, ou; segdes aproveitaveis da arvore originadas a partir da galhada, destinadas
a cadeia produtiva da madeira serrada, utilizadas na forma de torete.
1.3. Produtos Florestais Nao Madeireiros

1.3.1. Definigaéo

Produtos florestais nao lenhosos, incluindo folhas, raizes, cascas, frutos, sementes,
exsudados, gomas, dleos, latex e resinas.

1.3.2. Condigdes Especiais e Exclusdes
I. Os seguintes produtos sd poderdao ser explorados pelo concessionario mediante
prévia autorizacao do Servigo Florestal Brasileiro, que avaliaré a compatibilidade
do uso comercial com o uso tradicional da comunidade residente no entorno da

UMF:

a) palmito e fruto do agai — Euterpe precatoria ou Euterpe oleracae;

Contrato de Concessio Florestal n° 03/2016 — Anexo 2 ~ Pagina 2 de 4
b) todos os produtos das demais palmaceas: buriti (Mauritia flexuosa), bacaba
(Ocnocarpus distichus), tueuma (Astrocaryum vulgare), pupunha (Bactris
gasipaes), inaja (Aitalea maripa), mucaja (Acrocomia aculeata), pataud
(Oenocarpus bataua), tucuma-agu (Astrocaryum aculeatum), carana
(Mauritiella armata), curua (Attalea microcarpa) e murumuru (Asirocaryum
murumuru);

c) fruto de castanha-do-para — Bertoletthia excelsa;

De acordo com o Plano de Manejo da Floresta Nacional de Caxiuana, a Figura
1 apresenta os principais locais de exploragao da castanha-do-para no interior da
Flona.

FLORESTA NACIONAL DE CAXIUANA, |

LOCALIZAGAO DOS CASTANHAIS |
Lovateacdo no Estado

wt m
‘vocalrapse nos NunipI08

Legenda
© Castanhais

MIB Uso Especiat

ona Populacional

Zona de Manejo Floresta

[2259 zona de Manejo Floresta! Comunio

TEBE Zona Primiva

(1D Zona de interierencia Experimental

0255 19Km

1:400.000

MINSTER'O DO MEIDANBIENTE
Setviga Foes Braseo |
AVLE SCEN Techo2. Boxo

vwmggproma: CEP 70618 900, Basia -D
set sw Trestal gout

Figura 1- Mapa Georreferenciado da Flona de Caxiuana e seus Castanhais.

d) todos os frutos das seguintes espécies: ajuru (Chrysobalanus icaco), bacuri
(Platonia insignis), cupuagu (Theobroma grandiflorum), cutite (Lucuma
rivicoa), piquia (Caryocar villosum), uxi (Endopleura uchi);

e) 6leo de copaiba — Copaifera spp;

f) semente e dleo de andiroba — Carapa guianensis;

g) resina de breu — Protium spp; ir -

Contrato de Concessio Florestal n° 03/2016 — Anexo 2 — Pagina 3 de 4
IIL.

Iv,

h) 6leos e resinas das seguintes espécies: pracaxi (Pentaclethra macroloba),
jatoba (Hymeneaea courbaril);

i) cip6 titica — Heteropsis flexuosa;

j) cipos, talas e fibras das espécies: aruma (/schnosiphon polyphyllus) e envira-
preta (Bocageopsis multiflora);

k) latex da seringueira — Hevea spp, e

1) exemplares da familia Orchidaceae.
O uso comercial desses produtos por parte do concessionario esta condicionado
a aprovagao de planos de manejo especificos e ao seu licenciamento ambiental,

conforme normas que disciplinam a matéria.

Sera garantido acesso regulado gratuito as instituigdes publicas para coleta de

sementes para fins de produgao de mudas. E vedada a essas instituigdes a
comercializagao das sementes coletadas.

A coleta de sementes sera regulada para garantir a adequada regeneragao das
espécies no periodo de pousio da floresta durante a vigéncia do contrato.

Contrato de Concessio Florestal n° 03/2016 — Anexo 2 ~ Pagina 4 de 4
CONTRATO DE CONCESSAO FLORESTAL N° 03/2016

ORIENTACOES PARA O PROCESSAMENTO DAS GARANTIAS

ANEXO 3

O processamento das garantias segue as regras estabelecidas na Resolugao SFB n° 16, de
7 de agosto de 2012 e demais disposigdes apresentadas neste anexo.

1. Da garantia de proposta.

1.1. A garantia de proposta sera apresentada junto com a documentacao de habilitagao
e sua auséncia implicara a inabilitagao da concorrente.

1.2. A garantia de proposta devera ser prestada em qualquer das modalidades previstas
no art. 56, §1°, da Lei 8.666/1993.

2. Da garantia de execucao do contrato.

2.1. Da prestagao da garantia de execugao do contrato.

ZL.

A prestagao da garantia de execucdo do contrato seguiré percentuais do
Valor de Referéncia do Contrato, de acordo com as seguintes fases,
definidas no item 13.2.2. do edital de licitagao para concessio florestal:

I —antes da assinatura do contrato de concess§o florestal;

II—dez dias apds a homologagao do Plano de Manejo Florestal Sustentavel
(PMES) da Unidade de Manejo Florestal - UMF; e

Ill — dez dias apds a aprovagao do segundo Plano Operacional Anual
(POA) da UMF.

Em atendimento ao disposto no §3° do art. 21 da Lei n° 11.284/2006, as
garantias nas fases indicadas nos incisos II e III do item anterior poderao
ser prestadas em até 30 dias para pessoa juridica de pequeno porte,
microempresas e associagdes de comunidades locais.

E facultado ao concessionario o adiantamento da prestacdo de uma ou mais
fases da garantia de execucao do contrato.

O concessionario podera optar por manter os valores das diferentes fases
que compéem a garantia em modalidades distintas ou integrados em uma
unica modalidade.

A prestagao da garantia de execucao do contrato devera ser estabelecida
por meio das modalidades previstas no § 1° do art. 56 da Lei 8.666/1993
c/e § 22 do art. 21 da Lei 11.284/2006, conforme as regras apresentadas a

seguir. a

Contrato de Concessao Florestal n° 03/2016 — Anexo 3 — Pagina 1 de 3
2.1.5.1. Da caucio em dinheiro.

A caugéo em dinheiro sera considerada prestada quando da
apresentacdéo do comprovante de depdsito na Caixa Econémica
Federal (CEF), nos termos do Decreto 93.872, de 23 de dezembro
de 1986.

2.1.5.2. Da caugao em titulos da divida publica.

a) Os titulos da divida publica serao aceitos por seu valor
nominal, desde que emitidos sob a forma escritural, mediante
registro em sistema centralizado de liquidagao e de custédia
autorizado pelo Banco Central do Brasil, e avaliados pelos
seus valores econémicos, conforme definido pelo Ministério
da Fazenda, considerando o disposto na Lei 10.179, de 6 de
fevereiro de 2001.

b) Nao serao aceitos como garantia valida os titulos da divida
publica pendentes de condi¢ao ou termo, fora de seus prazos
de validade ou que estejam prescritos.

2.1.5.3. Do seguro-garantia.

a) O seguro-garantia devera ser emitido por instituigéo com
registro na Superintendéncia de Seguros Privados (Susep) e
ressegurado de acordo com a legislacao sobre este assunto,
figurando como tomador o adjudicatario.

b) Para o seguro-garantia, devera figurar como beneficiario-
°

segurado o Servigo Florestal Brasileiro, CNPJ  n?
37.115.375/0008-83.

2.1.5.4. Da fianga bancaria.

A fianga bancaria sera emitida por instituigao bancaria registrada
no Banco Central do Brasil e tera por favorecido o Servi¢go
Florestal Brasileiro, CNPJ n? 37.115.375/0008-83.

2.2, Da execucao da garantia do contrato.

2.2.1. A execucgéo da garantia contratual sera realizada no caso de rescisao,
quando houver inadimpléncia contratual, e podera ser efetuada nos casos
de:

a) ressarcimento de prejuizos a terceiros e ao erario, ocasionados pela
agaio ou omissaéo do concessiondrio no cumprimento do objeto do
contrato, incluindo a infraestrutura de orgaos governamentais e dos
bens reversiveis da concessao; ~

Contrato de Concessao Florestal n° 03/2016 — Anexo 3 — Pagina 2 de 3
b) inadimplemento das obrigag6es financeiras contratuais, incluindo os
custos do edital;

c) condenagao da concedente por razao de atos da responsabilidade do
concessionario na execugio do contrato; e

d) para ressarcimento da Administragao, e dos valores das multas e
indenizagées a ela devidos.

2.2.2. Caso o valor da garantia seja insuficiente para a cobertura dos eventos

listados, 0 concessiondrio permanecera responsavel pelo valor
remanescente.

3. Regras gerais.

3.1.

es

3:35

3.4.

3.5.

3.6.

3.7.

w
0

Nao sera aceita garantia prestada por terceiros, ainda que parcial.

Quando da participagéo de consdrcio, qualquer das empresas componentes, de
acordo com o termo de constituicao, podera apresentar a garantia.

A atualizagao anual das garantias sera efetuada por meio do mesmo indice das
demais obrigagées financeiras do contrato de concessao, de acordo com as regras
estabelecidas na Resolugdo SFB n° 16, de 7 de agosto de 2012.

O concessionario podera trocar de modalidade de garantia mediante a autorizacgao
do Servigo Florestal Brasileiro (SFB).

A garantia contratual depositada sera devolvida até 3 (trés) meses apds a extingao
do contrato de concessao florestal, caso 0 motivo da extingdo nao acarrete a sua
execucao.

As garantias devem ser compativeis com as disposig6es do edital de licitagao e do
contrato de concessao florestal.

Para prestagéo de garantia de execugaéo do contrato deverao ser apresentados,
conforme 0 caso, os seguintes instrumentos:

i) Modalidade caucéo em dinheiro: comprovante de depdsito, em moeda
corrente, em conta bancaria da CEF;
ii) Modalidade caugio em titulos da divida publica: os documentos

representativos do depdsito dos titulos publicos federais, na forma da
legislagao aplicdvel, contendo o valor nominal;

iii) Modalidade seguro-garantia: a apolice do seguro-garantia;

iv) Modalidade fianga bancaria: instrumento da fianga bancaria em favor do
Servigo Florestal Brasileiro.

. Deverao ser apresentados os instrumentos originais para as modalidades caugio

em dinheiro, seguro-garantia e fianga bancdria. A custéddia dos referidos
instrumentos é de responsabilidade do Servico Florestal Brasileiro.

Contrato de Concessao Florestal n° 03/2016 — Anexo 3 — Pagina 3 de 3
Contrato de Concessao Florestal n= 03/2016

ANEXO 4

FICHAS DE PARAMETRIZACAO DE INDICADORES PARA FINS DE
CLASSIFICACAO E BONIFICACAO DO EDITAL DE CONCESSAO

FLORESTAL DA FLONA DE CAXIUANA

Tabela 1 — Descrigao dos indicadores.

Indicadores y atorio Bonificador

AI — Implantagao e manutengao de sistema de gestdo e x
desempenho de qualidade das operagées florestais.

A2 — Investimento em infraestrutura e servigos para x
comunidade local.

A3 — Adogao de inovagées técnicas e tecnolégicas associadas x
ao manejo florestal.

A4— Grau de processamento local do produto florestal. x
BI- Apoio e participagao em projetos de pesquisa.

B2 — Geracao de empregos pela concessiao florestal.

~ mt OM

B3 — Capacitacao dos empregados.

B4 — Implanta¢ao e manutengao de sistema de gestao integrada
de qualidade em satide e seguranca no trabalho e x
responsabilidade social

B5 — Aproveitamento de residuos florestais. x
B6 — Implantacao e manutengao de sistema de gestao da qualidade x

e ambiental na industria.

Contrato de Concessao Florestal n° 03/2016 — Anexo 4 — Pagina 1 de 19
Tabela 2 — Ponderagao dos critérios e indicadores.

Critérios

Indicadores

Critério
Ambiental

Critério
social

Eficiéncia

Agregagao
de valor

Implantagao e manutengao de sistema de gestio e

Al desempenho de qualidade das operagées florestais.
Investimento em infraestrutura e servigos para
A2 2
comunidade local.
A3 Adogiio de inovagées técnicas e tecnologicas

associadas ao manejo florestal.

A4 Grau de processamento local do produto florestal.

100

100

100

200

Tabela 3 — Bonificadores e percentuais de desconto sobre a proposta de preco.

Indicadores

Percentual de
bonifieacao (em %)

A4 — Grau de processamento local do produto florestal.

BI — Apoio e participagao em projetos de pesquisa.

B2— Geracao de empregos pela concessio florestal.

B3 — Capacitagao dos empregados.

B4 — Implantacéo e manutengio de sistema de gestaéo integrada de
qualidade em satide e seguranga no trabalho e responsabilidade social.

BS — Aproveitamento de residuos florestais.

B6 — Implantagéo e manutengao de sistema de gestaéo da qualidade e
ambiental na Industria.

Limite de bonificagao do edital

Contrato de Concessdo Florestal n° 03/2016 — Anexo 4 — Pagina 2 de 19

87%
FICHA DE PARAMETRIZAGAO DE INDICADOR CLASSIFICAT
Al

1. Identificagio:

Critério Menor impacto ambiental.

Implantagao e manutengao de sistema de gestaéo e desempenho de qualidade

Indicador das operagées florestais.

Parametro de

desempenho Certificagao florestal independente.

Aplica¢gao (X) Classificatério ( ) Bonificador

2. Parametrizagao:

Certificagao florestal independente das operagées realizadas na unidade de
manejo florestal objeto da concessio florestal, expedida por entidade
credenciada por pelo menos um dos seguintes sistemas:

Descrigao do e FSC — Conselho de Manejo Florestal (Forest Stewardship
indicador Council);
e  Cerflor — Programa Brasileiro de Certificagao Florestal;

Poderao ser considerados outros sistemas de certificagao reconhecidos em
ato proprio pelo Servico Florestal Brasileiro.

Intervalo de ( ) Sim ( ) Nao
variagio

Sera conferida a pontuacdo maxima do indicador aos proponentes que se
Classificagéo comprometerem com a certificagéo florestal marcando “sim”. Nao
pontuarao os proponentes que assinalarem “nao”.

Periodicidade e

prazo de Anual, a partir da aprovacao do terceiro Plano Operacional Anual (POA).
apuracao
Bonificagao Nao se aplica.

3. Meios de verificacgaéo:

Poderao ser utilizados os seguintes meios de verificagao:
e  Apresentagao de certificado valido;
e Sumiarios executivos e relatérios de certificagao; e
e Consultas as organizagGes certificadoras.

,

Contrato de Concessao Florestal n° 03/2016 — Anexo 4 — Pagina 3 de 19
DE PARAMETRIZACAO DE INDICADOR CLASSIFICATORIO

A2
1. Identificagio:
Critério Maior beneficio social.
Indicador Investimento em infraestrutura e servigos para comunidade local.

Parametro de

Valor investido nas comunidades locais em bens e servigos.
desempenho

Aplicagao (X) Classificatério (_) Bonificador

2. Parametrizacao:

Valor anual destinado para investimento em comunidades locais, em

equipamentos sociais, bens e servigos definidos a partir de propostas

aprovadas pelos Conselhos de Meio Ambiente do Municipio de Portel.
Descricio do
parametro de
desempenho

O valor anual sera expresso em reais (R$) por hectare da area total da
Unidade de Manejo Florestal pretendida pelo licitante, a ser depositado em
conta especifica para este fim.

Os valores ofertados serao reajustados anualmente pelo mesmo indice de
reajuste dos pregos florestais definido no item 14.5.1 do edital de licitagdo.

hatervale de Intervalo de variagao do indicador: entre R$ 0,50 e R$ 1,00 por hectare.
variagao
O licitante que apresentar a proposta com o maior valor anual expresso em
R$/ha por ano, dentro do intervalo de variagdo, recebera a pontuagao
maxima do indicador. As demais propostas serdo pontuadas de forma
diretamente proporcional 4 proposta vencedora, de acordo com a férmula a

seguir:

Classificagéo ( PLic

Em que:
PLic — Proposta do licitante;
PV — Proposta vencedora;
TP — Total de pontos do indicador.

Periodicidade e

prazo de apuragéio Anual, a partir da aprovacao do segundo Plano Operacional Anual (POA).

Bonificagao Nao se aplica.

3. Meios de verificagao: \\

Contrato de Concessao Florestal n° 03/2016 — Anexo 4 ~ Pagina 4 de 19
Poderao ser utilizados, isolada ou conjuntamente, os seguintes meios de verificagao:
e _Extratos de conta bancaria especifica;
e — Prestacgao de contas dos investimentos realizados;
e — Atas de reunides do Conselho Municipal de Meio Ambiente do Municipio de Portel;
e€
e — Verificagao e medigées in Joco dos investimentos.

Contrato de Concessao Florestal n° 03/2016 — Anexo 4 — Pagina 5 de 19
FICHA DE PARAMETRIZACAO DE INDICADOR CLASSIFICATORIO

1. Identificagao:
Critério Maior eficiéncia.

Indicador Adogao de inovagées técnicas e tecnologicas associadas ao manejo florestal.

Parfimetro de

desempenho Adogao de Modelo Digital de Exploragao Florestal.

Aplicagao (X) Classificatério  (_)Bonificador

2. Parametrizacao:

Descricao do
parametro de
desempenho

Adogao de Modelo Digital de Exploragao Florestal como metodologia
para planejamento, controle e monitoramento das operacées florestais.

Intervalo de () Sim () Nao
variacgio
Sera conferida a pontuagao maxima do indicador aos proponentes que se
Classificagao comprometerem com a adogao de Modelo Digital de Exploragao Digital,
marcando “sim’’. Nao pontuarao os proponentes que assinalarem “nao”.

Periodicidade e

prazo de apuragiio Anual, a partir da aprovagao do segundo Plano Operacional Anual (POA).

Bonificacio Nao se aplica.

3. Meios de verificacao:

Poderao ser utilizados, isolada ou conjuntamente, os seguintes meios de verificagao:
e ~=Analise de POAs;
e Visitas de campo;
e  Anilise de relatérios e mapas; e
e  Analise de banco de dados georreferenciados.

Contrato de Concessao Florestal n" 03/2016 — Anexo 4 — Pagina 6 de 19
1.

Identificagao:

Critério
Indicador

Parfimetro de
desempenho

Aplicagao

Parametrizagao:

Descri¢ao do
parametro de
desempenho

Maior agregagéo de valor ao produto florestal na regiéo da concessio
florestal.

Grau de processamento local do produto florestal.

Valor adicionado 4 madeira em tora extraida da UMF, por meio de unidades
de processamento localizadas na 4rea de influéncia da concessao florestal.

(X) Classificatério  (X) Bonificador

O grau de processamento local do produto florestal é verificado por meio
do Fator de Agregagao de Valor (FAV), que mede a relacgao entre o preco
de venda dos produtos oriundos das toras produzidas na UMF ¢ 0 preco
minimo do edital para o produto tora. O calculo é realizado a partir da
relacao entre a receita obtida com a venda dos produtos oriundos das toras
produzidas na UMF ¢ o valor dessas toras, com base no Prego Minimo do
Edital.

Fator de Agregacdo de Valor (FAV) = (4}(S)

Em que:

A= Receita bruta obtida a partir da comercializagao de toras ou produtos,
processados pelo concessionario ou terceirizado, em um raio de até 150
km de distancia dos limites da floresta nacional de Caxiuané, oriundos das
toras produzidas na UMF durante o periodo de apuracao.

B= Valor das toras produzidas durante o periodo de apuragéo, com base
no Prego Minimo do Edital, corrigido pelo indice de reajuste do contrato.

C = Volume anual de toras (em m’), com origem na UMF, processadas
diretamente pelo concessiondrio ou terceirizado em plantas industriais
localizadas nos municipios situados em um raio de até 150 km de distancia
dos limites da floresta nacional de Caxiuana.

D = Volume total de toras (em m*) extraidas da UMF pelo concessionario
durante o ano.

Para fins de contabilizagéo do volume processado por empresas
terceirizadas, serao exigidas: (i) a apresentagao de contrato formal entre o
concessionario e a empresa terceirizada; (ii) a adogao pela empresa
terceirizada do sistema de cadeia de custédia; (iii) demonstragio de
faturamento do produto processado em favor do concessionario; (iv) a
apresentacao de todos os documentos necessdrios para a apuragao do
indicador.

Contrato de Concessao Florestal n° 03/2016 — Anexo 4 — Pagina 7 de 19
Intervalo de Minimo — 4.
variagao Maximo — 8.

O licitante que apresentar 0 maior FAV recebera 100% dos pontos e os
Classificagao demais receberfo pontuagaio diretamente proporcional a proposta
vencedora.

Anual, a partir da aprovacéo do segundo Plano Operacional Anual,
conforme gradacao a seguir:

— Alcance de no minimo 50% da proposta na primeira avaliagao
anual;

Periodicidade e

priizo deapuragio —  Alcance de no minimo 70% da proposta na segunda avaliagao

anual;

— Alcance de no minimo 90% da proposta na terceira avaliagao
anual;

—  Alcance pleno da proposta a partir da quarta avaliagao anual.

Sera concedida bonificagao de 2% para de cada 1 ponto acima da proposta

Bonificasio técnica, até o limite de 30%.
O indicador sera apurado anualmente a partir de solicitagao do
Aplicacgio concessionario, conforme regras estabelecidas na Resoluciéo SFB

04/2011.

3. Meios de verificagao:

Poderao ser utilizados, isolada ou conjuntamente, os seguintes meios de verificagao:
e Documentagao de origem florestal;

Guias de Recolhimento da Unido (GRUs);

Analises do processamento industrial;

Sistema de cadeia de custédia dos produtos;

Dados, informag6es e relatérios do concessionario;

Notas fiscais de venda de produtos; ¢

Checagens de campo.

Contrato de Concessao Florestal n° 03/2016 — Anexo 4 — Pagina 8 de 19
FICHA DE CARACTERIZAGAO DE INDICADOR EXCLUSIVAMENTE

BONIFICADOR

1. Identificagaio:

Critério Menor impacto ambiental.

Indicador Apoio ¢ participagao em projetos de pesquisa.

Parametrode — Projetos de pesquisa desenvolvidos na unidade de manejo florestal
desempenho formalizados com instituigdes de pesquisa.

Aplicagao () Classificatério  (X ) Bonificador

2. Parametrizagao:
Projetos de pesquisa direcionados A ecologia, ao manejo florestal, a utilizagao
e 4 conservacao de florestas tropicais e aspectos sociais e culturais associados,
executados com 0 apoio do concessionario e em areas da unidade de manejo
florestal. Entende-se que 0 apoio do concessionario ao projeto de pesquisa
podera ser, entre outros, na forma de apoio logistico, de pessoal e/ou
equipamentos.

Um projeto de pesquisa sera considerado para efeitos de bonificagao quando
presentes as seguintes condigdes:
e Acordo formal entre o concessionario e uma instituigao de pesquisa,
incluindo as condigées de apoio efetivo do concessionario ao projeto
Descricaio do de pesquisa e a vigéncia do projeto de pesquisa.
parametro de

desempenho e Apresentagéo de um dos seguintes documentos com resultados do

projeto de pesquisa:

—  Publicacao cientifica em revista indexada;

—  Tese, aprovada;

—  Dissertagao, aprovada;

— Monografia, aprovada;

— Trabalho de conclusao de curso de graduagao, aprovado.

e Para fins desse indicador, a tese, a dissertagéo, a monografia e o
trabalho de conclusao de curso tenham sido aprovados em avaliacgao
final por seus respectivos examinadores (banca ou professor
encarregado).

O concessionario recebera bonificagao de acordo com o numero anual de
produtos de pesquisa reportados no periodo de apuragao:
Regras de © 2 produtos de pesquisa — desconto de 5% sobre o valor por m’ da
aplicacaio da madeira;
bonificagao e 3a4 produtos de pesquisa — desconto de 10% sobre o valor por m* da

Contrato de Concessao Florestal n° 03/2016 — Anexo 4 — Pagina 9 de 19
Apuracgdo

madeira;
e 5 ou mais produtos de pesquisa — desconto de 15% sobre o valor por
m? da madeira

O indicador sera apurado anualmente a partir de solicitagao do concessionario,
conforme regras estabelecidas na Resolugao SFB 04/2011.

3. Meios de verificagao:

Poderao ser utilizados os seguintes meios de verificagao:

Acordo formal entre 0 concessionario e uma instituigdo de pesquisa;
Relatério anual;

Relatérios de pesquisa;

Publicagées; e

Verificagdes de campo.

Contrato de Concessao Florestal n° 03/2016 — Anexo 4 — Pagina 10 de 19
FICHA DE CARACTERIZACAO DE INDICADOR EXCLUSIVAMENTE

BONIFICADOR

1. Identificagao:

Critério Maior beneficio social.
Indicador Geragao de empregos pela concessio florestal.

Para BAR =
arametro'de Estoque anual médio de empregados na concessio florestal.
desempenho

Aplica¢io (_ ) Classificatério ( X ) Bonificador

2. Parametrizacao:

Estoque médio de empregados e trabalhadores préprios ou terceirizados nas
atividades florestais e industriais associadas a concessiao florestal.

O niimero é dado pelo estoque médio de empregados mantidos pelo
concessionario no periodo anual (janeiro a dezembro) nas atividades florestal

e industrial.

Para a contabilizagfo dos trabalhadores terceirizados, sera exigida a
apresentacio de contrato formal entre o concessiondério e a empresa
terceirizada, acompanhado dos dados e da funcao exercida por cada
trabalhador terceirizado.

Estoque anual médio de empregados (EE) = EEI + EEF

em que:
Descrigéo do
parametro de ee
desempenho Deel VC
EEI= | xX |—
12 VT
dez
Dees
EEF = | 2
12
em que:

EEI = estoque anual médio de empregados na industria. O calculo do
namero de empregados na industria sera realizado de forma
proporcional ao volume processado oriundo da concessao florestal;

EEF = estoque anual médio de empregados na Unidade de Manejo

Contrato de Concessao Florestal n° 03/2016 — Anexo 4 — Pagina 11 de 19
Florestal (UMF);

eei = estoque mensal de empregados na industria;

eef= estoque mensal de empregados na Unidade de Manejo Florestal
(UMF);

VC — volume processado oriundo da concessao florestal;

VT — volume total processado na unidade industrial.

Estoque anual médio de empregados (EE) minimo por UMF para a
aplicacfo da bonificagio:

e UMF I-60 empregados;
e UMF II - 150 empregados;
e UMF III — 90 empregados;

Pardmetros para a aplicacao da bonificacio:

Regras de
licagio da - 7
AplIcagad UMF I — 2% de bonificagaéo para cada empregado acima do nimero
bonificagao aah . ~ Fi ae
minimo de empregados para bonificacao, até um limite de 10%;
e° UMF II -1% de bonificagao para cada 2 empregados acima do ntimero
minimo de empregados para bonificagao, até um limite de 10%;
e UMF III — 1% de bonificagao para cada empregado acima do nimero
minimo de empregados para bonificagao, até um limite de 10%;
A = O indicador sera apurado anualmente a partir de solicitagaéo do concessionario,
Puragao conforme regras estabelecidas na Resolugaéo SFB 04/2011.
3. Meios de verificacio:

Deverao ser utilizados os seguintes meios de verificagao:

Registros na Carteira de Trabalho e Previdéncia Social (CTPS);
Folha de pagamento;

Contratos de terceirizagao (quando necessario);

Documento de Origem Florestal (DOF); e

Sistema de Cadeia de Custédia (SCC).

Contrato de Concessao Florestal n° 03/2016 — Anexo 4 — Pagina 12 de 19
4. Definigdes:

Termo

Estoque mensal de
empregados (ee)

Definigao

Estoque mensal de empregados do concessionario nos municipios
situados em um raio de até 150 km de distancia dos limites da floresta
nacional licitada. Sera considerado 0 estoque de empregados no inicio
de cada més, somado as admissdes e descontadas as demiss6es no
mesmo més. Serfo considerados os trabalhadores da Unidade de
Manejo Florestal (cef) e os trabalhadores das unidades industriais de
processamento responsaveis pela transformagao das toras oriundas da
UMF (eei).

Para fins de contagem deste indicador, sera computado como 1
empregado no més, o funciondrio com carteira assinada que
comprovadamente esteja contratado por pelo menos 15 dias durante o
referido més.

Poderao ser contabilizados os empregados de mais de uma unidade
industrial de processamento pertencente, ou nado, ao concessionario ou
ao consércio vencedor da licitagao, desde que atendam ao critério de
localizac&o, processem matéria-prima oriunda da concessao florestal ¢
adotem o sistema de controle de cadeia de custédia definido pelo SFB.

af

Contrato de Concessao Florestal n° 03/2016 — Anexo 4 — Pagina 13 de 19
FICHA DE CARACTERIZACAO DE INDICADOR EXCLUSIVAMENTE

BONIFICADOR

1. Identificagao:

Critério Maior beneficio social.

Indicador Capacitacgao dos empregados.

Parametro de

Investimentos na capacitagao de empregados.
desempenho P i Pree!

Aplicacio () Classificatério (X ) Bonificador

2. Parametrizagao:

Investimentos na capacitagao e no treinamento de empregados em atividades
ligadas ao manejo florestal sustentavel, a industrializagao de produtos florestais

Descrigio do —_e 4 gesto e administragdo de negocios.

parametro de

desempenho _Serao clegiveis capacitages e treinamentos pontuais e continuos que possuam
comprovantes de despesas, relatérios de atividades e certificados de
treinamento para cada trabalhador.

Regras de Serao bonificados investimentos em qualificagéo de mao de obra de 80% do
aplicagao da _-valor comprovado dos gastos em instrutoria, até o limite de 5% sobre o prego
bonificagao do m' de tora produzida.

O indicador sera apurado anualmente a partir de solicitagao do concessionario,

Apuragio conforme regras estabelecidas na Resolugao SFB 04/2011.

3. Meios de verificacéo:

Deverao ser utilizados os seguintes meios de verificagao:
e  Apresentacao de comprovantes de despesas;
e  Relatdrios executivos com registros fotograficos;
e — Certificados por trabalhador capacitado; e
e Outros.

Contrato de Concessio Florestal n° 03/2016 — Anexo 4 — Pagina 14 de 19
FICHA DE CARACTERIZACAO DE INDICADOR EXCLUSIVAMENTE DE

BONIFICACAO

1. Identificagao:
Critério
Indicador

Pardmetro de
desempenho

Aplicagio

Maior beneficio social.

Implantagdo e manutencdo de sistema de gestao integrada de qualidade em
satide e seguranga no trabalho e responsabilidade social.

Certificagado independente.

( ) Classificatério (X ) Bonificador

2. Parametrizagao:

Descrigio do
parametro de
desempenho

Regras de
aplicagao da
bonificagao

Apuracao

Certificagaéo da empresa concessiondria em sistemas de gestao de qualidade,
em sade e seguranga no trabalho e de gest&o de responsabilidade social, por
meio de um dos seguintes sistemas:

1. Certificagao de gestao de qualidade em satide e seguranca no trabalho:

Série OHSAS 18001;
© Série ISO 18.000;

2. Certificagao do sistema de gestao de responsabilidade social:

© SA 8.000;
° NBR 16,001.

Poderao ser aceitos outros sistemas e normas de certificac&o, de acordo com
analise e decisao do SFB.

A bonificagao se aplica a partir da apuracao da comprovagao do alcance do
certificado e é renovavel anualmente, de acordo com a validade do certificado,
com base nos seguintes percentuais:

e Certificagéo de sistema de gestao de responsabilidade social — 2%
sobre 0 prego do m} da tora produzida;

e  Certificagao de sistema de gestéo de qualidade em satde e
seguran¢a no trabalho — 3%;

e Ambas certificagdes — 5%.

Anualmente, a partir de solicitag&o do concessionario, conforme regras

estabelecidas na Resolugéo SFB 04/2011. A bonificagao perdera efeito
imediatamente apés uma eventual perda da certificacao.

Contrato de Concessao Florestal n° 03/2016 — Anexo 4 — Pagina 15 de 19
3. Meios de verificacgao:

Poderao ser utilizados os seguintes meios de verificagao:
e Apresentagao de certificado valido;
e Sumirios executivos e relatérios de certificagao; ¢
e Consultas as organiza¢ées certificadoras.

Re

Contrato de Concessio Florestal n° 03/2016 — Anexo 4 ~ Pagina 16 de 19
FICHA DE CARACTERIZACAO DE INDICADOR EXCLUSIVAMENTE DE

BONIFICACAO

1. Identificagao:
Critério Maior eficiéncia.

Indicador Aproveitamento de residuos florestais.

Parametro de —_ Geracao ou cogeracao de energia, por meio do uso de residuos florestais
desempenho industriais.

Aplicagao (_) Classificatério ( X ) Bonificador

2. Parametrizacao:

Descrigao do

" Implantagao de sist: d ai a ia térmi
parametro de 1) C: istema de geragdo ou cogeragéo de energia térmica ou

elétrica e térmica a partir de residuos florestais.

desempenho
Gerac4o e cogeracao continua de energia térmica e elétrica:
© Geragao/cogeragao de energia térmica — 70% do percentual maximo
de bonificagao do indicador;
© Geracao/cogeracao continua de energia elétrica e térmica — 100% do
percentual maximo de bonificagao do indicador.
Os prazos iniciam sua contagem a partir da entrada em operacao dos
equipamentos e a efetiva geragao de energia.
Industrializagio de residuos florestais para objetos de madeira e
compactagdo para energia:
Regras para a ¢ Utilizagdo de no minimo 5% dos residuos gerados na industria — 2,5%
aplicagao da de bonificagao;

bonificacao © Utilizacgdéo de no minimo 10% dos residuos gerados na industria —

5,0% de bonificagao;

© Utilizagao de no minimo 15% dos residuos gerados na industria —
7,5% de bonificacao;

e Utilizagao de no minimo 20% dos residuos gerados na industria — 10%
de bonificagao;

© Utilizagao acima de 25% dos residuos gerados na industria — 15% de
bonificacao.

O indicador sera apurado anualmente, a partir de solicitagio do

Apuragao concessionario, conforme regras estabelecidas na Resolugdo SFB 04/2011.

3. Meios de verificagao:

Contrato de Concessao Florestal n° 03/2016 — Anexo 4 ~ Pagina 17 de 19
Poderao ser utilizados, isolada ou conjuntamente, os seguintes meios de verificagao:
e  Avaliagao da central de geragao de energia elétrica;

Avaliagao do histérico de consumo de energia elétrica da rede publica;

Romaneio das unidades de consumo de energia térmica;

Estudos de rendimento industrial;

Notas fiscais;

Medig6es in loco;

Documento de origem florestal (DOF); e

Sistema de cadeia de custddia (SCC)

4. Definigdes:

Termo Definigao

Tagao e oa x os op Bion ¥ ci .
Gerag Geracao/cogeracao de energia térmica e elétrica de forma continua para

cogeracao : . . rae es
Bera o abastecimento industrial proprio ou comercializagao.

continua.

Objetos de Produtos gerados a partir do aproveitamento de residuos sdlidos de

wiisdciva, madeira oriundos do processamento primario, abrangendo objetos

decorativos, méveis, componentes, bijuterias, entre outros.

Compactagao de —_ Residuos de madeira prensados e compactados em alta pressio sem
residuos. aglutinantes quimicos para a producao de energia.

Contrato de Concessao Florestal n° 03/2016 — Anexo 4 — Pagina 18 de 19
FICHA DE CARACTERIZACAO DE INDICADOR EXCLUSIVAMENTE DE

BONIFICACAO

1. Identificagio:

Critério

Indicador

ParAmetro de
desempenho

Aplicagao

Maior eficiéncia.

Implantagao e manutengao de sistema de gestao da qualidade e ambiental na
industria.

Certificagdo independente.

(.) Classificatorio ( X ) Bonificador

2. Parametrizagao:

Descrigao do
parametro de
desempenho

Regras para
bonificagao

Apuracao

Certificagéo da empresa em sistemas de gestéo de qualidade do processo
industrial:

1. certificagdo da empresa concessiondria em sistema de gestdo de qualidade
e de sistema de gestao ambiental, por meio de uma das seguintes séries de
normas:

e Série ISO 9.000;
e Série ISO 14.000.
Poderao ser aceitos outros sistemas e normas de certificagdo, de acordo com

analise e decisio do SFB.

A bonificagao se aplica a partir da apuragao da comprovagao do alcance do
certificado e é renovavel anualmente, de acordo com sua validade e com os
seguintes percentuais:

e Certificagéo de sistema de gestéo de qualidade — 5% de bonificagao
sobre o prego do produto madeira em tora;

© Certificagao de sistema de gestao ambiental — 2% de bonificagao sobre
0 prego do produto madeira em tora;

e Ambas certificagdes — 7%.
Anualmente, a partir de solicitago do concessiondrio, conforme regras

estabelecidas na Resolugaéo SFB 04/2011. A bonificagaéo perdera efeito
imediatamente apés uma eventual perda da certificagao.

3. Meios de verificagao:

Poderao ser utilizados os seguintes meios de verificagao:
e  Apresentagaio de certificado valido;
e Sumiarios executivos e¢ relatérios de certificagao; €
e Consultas as organizag6es certificadoras. \"

Contrato de Concessio Florestal n° 03/2016 — Anexo 4 — Pagina 19 de 19
